Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 1 of 22




                           Exhibit 5
                                                       Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 2 of 22
                                                           Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                                75523

                                          12 CFR Part 345                                         31 of either of the prior two calendar                $1.186 billion as of December 31 of
                                                                                                  years.                                                either of the prior two calendar years.
                                            Banks, banking, Community
                                          development, Credit, Investments,                       *     *     *     *     *                             *     *     *     *    *
                                          Reporting and recordkeeping                             Federal Reserve System                                  Dated: December 13, 2012.
                                          requirements.                                                                                                 Daniel P. Stipano,
                                                                                                  12 CFR Chapter II
                                          Department of the Treasury                                                                                    Acting Chief Counsel.
                                                                                                    For the reasons set forth in the
                                                                                                  preamble, the Board of Governors of the                 By order of the Board of Governors of the
                                          Office of the Comptroller of the                                                                              Federal Reserve System, acting through the
                                          Currency                                                Federal Reserve System amends part
                                                                                                                                                        Secretary of the Board under delegated
                                                                                                  228 of chapter II of title 12 of the Code             authority, December 17, 2012.
                                          12 CFR Chapter I                                        of Federal Regulations as follows:
                                                                                                                                                        Robert deV. Frierson,
                                            For the reasons discussed in the
                                                                                                  PART 228—COMMUNITY                                    Secretary of the Board.
                                          preamble, 12 CFR parts 25 and 195 are
                                          amended as follows:                                     REINVESTMENT (REGULATION BB)                            By order of the Board of Directors.
                                                                                                                                                          Dated at Washington, DC, this 6th day of
                                          PART 25—COMMUNITY                                       ■ 5. The authority citation for part 228              December, 2012.
                                          REINVESTMENT ACT AND                                    continues to read as follows:                         Federal Deposit Insurance Corporation.
                                          INTERSTATE DEPOSIT PRODUCTION                             Authority: 12 U.S.C. 321, 325, 1828(c),             Valerie J. Best,
                                          REGULATIONS                                             1842, 1843, 1844, and 2901 et seq.                    Assistant Executive Secretary.
                                                                                                  ■ 6. Revise § 228.12(u)(1) to read as                 [FR Doc. 2012–30775 Filed 12–20–12; 8:45 am]
                                          ■ 1. The authority citation for part 25                 follows:                                              BILLING CODE 4810–33–P; 6210–01–P; 6714–01–P
                                          continues to read as follows:
                                            Authority: 12 U.S.C. 21, 22, 26, 27, 30, 36,          § 228.12    Definitions.
                                          93a, 161, 215, 215a, 481, 1814, 1816, 1828(c),          *      *    *     *     *
                                          1835a, 2901 through 2908, and 3101 through                                                                    COMMODITY FUTURES TRADING
                                                                                                     (u) Small bank—(1) Definition. Small
                                          3111.                                                                                                         COMMISSION
                                                                                                  bank means a bank that, as of December
                                          ■ 2. Revise § 25.12(u)(1) to read as                    31 of either of the prior two calendar                17 CFR Part 1
                                          follows:                                                years, had assets of less than $1.186
                                                                                                  billion. Intermediate small bank means                RIN 3038–AD53
                                          § 25.12    Definitions.                                 a small bank with assets of at least $296
                                                                                                  million as of December 31 of both of the              Adaptation of Regulations To
                                          *      *    *     *     *
                                                                                                  prior two calendar years and less than                Incorporate Swaps—Records of
                                             (u) Small bank—(1) Definition. Small                                                                       Transactions
                                          bank means a bank that, as of December                  $1.186 billion as of December 31 of
                                          31 of either of the prior two calendar                  either of the prior two calendar years.               AGENCY:  Commodity Futures Trading
                                          years, had assets of less than $1.186                   *      *    *     *     *                             Commission.
                                          billion. Intermediate small bank means                  Federal Deposit Insurance Corporation                 ACTION: Final rules.
                                          a small bank with assets of at least $296
                                          million as of December 31 of both of the                12 CFR Chapter III                                    SUMMARY:     The Dodd-Frank Wall Street
                                          prior two calendar years and less than                                                                        Reform and Consumer Protection Act
                                                                                                  Authority and Issuance
                                          $1.186 billion as of December 31 of                                                                           (‘‘Dodd-Frank Act’’ or ‘‘DFA’’)
                                          either of the prior two calendar years.                   For the reasons set forth in the                    established a comprehensive new
                                                                                                  preamble, the Board of Directors of the               statutory framework for swaps and
                                          *      *    *     *     *
                                                                                                  Federal Deposit Insurance Corporation                 security-based swaps. The Dodd-Frank
                                          PART 195—COMMUNITY                                      amends part 345 of chapter III of title 12            Act repeals some sections of the
                                          REINVESTMENT                                            of the Code of Federal Regulations to                 Commodity Exchange Act (‘‘CEA’’ or
                                                                                                  read as follows:                                      ‘‘Act’’), amends others, and adds a
                                          ■ 3. The authority citation for part 195                                                                      number of new provisions. The DFA
                                                                                                  PART 345—COMMUNITY                                    also requires the Commodity Futures
                                          continues to read as follows:
                                                                                                  REINVESTMENT                                          Trading Commission (‘‘CFTC’’ or
                                            Authority: 12 U.S.C. 1462a, 1463, 1464,
                                          1814, 1816, 1828(c), 2901 through 2908, and                                                                   ‘‘Commission’’) to promulgate a number
                                                                                                  ■ 7. The authority citation for part 345
                                          5412(b)(2)(B).                                                                                                of rules to implement the new
                                                                                                  continues to read as follows:
                                                                                                                                                        framework. The Commission has
                                          ■ 4. Revise § 195.12(u)(1) to read as                     Authority: 12 U.S.C. 1814–1817, 1819–               proposed and finalized numerous rules
                                          follows:                                                1820, 1828, 1831u and 2901–2907, 3103–                to satisfy its obligations under the DFA.
                                                                                                  3104, and 3108(a).
                                          § 195.12    Definitions.                                                                                      This final rulemaking makes certain
                                                                                                  ■ 8. Revise § 345.12(u)(1) to read as                 conforming amendments to
                                          *     *     *     *    *                                follows:                                              recordkeeping provisions of regulations
                                            (u) Small savings association—(1)                                                                           1.31 and 1.35(a) to integrate these
                                          Definition. Small savings association                   § 345.12    Definitions.
                                                                                                                                                        regulations more fully with the new
                                          means a savings association that, as of                 *      *    *     *     *                             framework created by the Dodd-Frank
                                          December 31 of either of the prior two                     (u) Small bank—(1) Definition. Small               Act.1 This final rulemaking requires
                                          calendar years, had assets of less than                 bank means a bank that, as of December                futures commission merchants
                                          $1.186 billion. Intermediate small                      31 of either of the prior two calendar                (‘‘FCMs’’), certain introducing brokers
mstockstill on DSK4VPTVN1PROD with




                                          savings association means a small                       years, had assets of less than $1.186                 (‘‘IBs’’), retail foreign exchange dealers
                                          savings association with assets of at                   billion. Intermediate small bank means                (‘‘RFEDs’’) and certain other registrants
                                          least $296 million as of December 31 of                 a small bank with assets of at least $296
                                          both of the prior two calendar years and                million as of December 31 of both of the                1 All Commission regulations are in Chapter I of

                                          less than $1.186 billion as of December                 prior two calendar years and less than                Title 17 of the CFR.



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00015   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                       Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 3 of 22
                                          75524            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations

                                          that are members of designated contract                 VII’’) amended the CEA 4 to establish a                   commodity interest 7 or cash
                                          markets (‘‘DCMs’’) or swap execution                    comprehensive new regulatory                              commodity, whether communicated by
                                          facilities (‘‘SEFs’’) to record all oral                framework for swaps and security-based                    telephone, voicemail, facsimile, instant
                                          communications provided or received                     swaps. The legislation was enacted,                       messaging, chat rooms, electronic mail,
                                          concerning quotes, solicitations, bids,                 among other reasons, to reduce risk,                      mobile device, or other digital or
                                          offers, instructions, trading, and prices,              increase transparency, and promote                        electronic media. To be consistent with
                                          that lead to the execution of a                         market integrity within the financial                     what was then proposed regulation
                                          transaction in a commodity interest,                    system by, among other things: (1)                        23.202(a) and (b), the Proposal would
                                          whether communicated by telephone,                      Providing for the registration and                        have amended regulation 1.35(a) by
                                          voicemail, mobile device, or other                      comprehensive regulation of swap                          requiring that each record be
                                          digital or electronic media, and to keep                dealers (‘‘SDs’’), security-based swap                    maintained in a separate electronic file
                                          those records for one year. This final                  dealers, major swap participants                          identifiable by transaction and
                                          rule also requires FCMs, IBs, RFEDs,                    (‘‘MSPs’’), and major security-based                      counterparty. On November 2, 2012, the
                                          and all members of a DCM or SEF to                      swap participants; (2) imposing clearing                  Commission published in the Federal
                                          record and keep all written                                                                                       Register the Final Adaptation Rule.8
                                                                                                  and trade execution requirements on
                                          communications provided or received                                                                               The Final Adaptation Rule promulgated
                                                                                                  swaps and security-based swaps, subject
                                          concerning quotes, solicitations, bids,                                                                           the vast majority of the amendments
                                                                                                  to certain exceptions; (3) creating
                                          offers, instructions, trading, and prices,                                                                        that the Proposal had introduced. In the
                                                                                                  rigorous recordkeeping and real-time
                                          that lead to the execution of a                                                                                   Final Adaptation Rule, the Commission
                                                                                                  reporting regimes; and (4) enhancing the
                                          transaction in a commodity interest or                                                                            stated that it would address in a
                                                                                                  rulemaking and enforcement authorities                    separate release certain of the proposed
                                          related cash or forward transactions,
                                                                                                  of the Commission with respect to,                        changes to regulation 1.35 (i.e., those
                                          whether communicated by telephone,
                                          voicemail, facsimile, instant messaging,                among others, all registered entities and                 enumerated above) and related
                                          chat rooms, electronic mail, mobile                     intermediaries subject to the                             amendments to regulation 1.31.9
                                          device, or other digital or electronic                  Commission’s oversight.                                      In response to the amendments to
                                          media, and to keep those written                        B. Proposed Changes to Regulation                         regulation 1.35(a) in the Proposal, the
                                          records for five years.                                 1.35(a)—Records of Transactions                           Commission received 35 comment
                                          DATES: Effective date: This final rule                                                                            letters from a variety of institutions,
                                          will become effective on February 19,                      On June 7, 2011, the Commission                        including DCMs, agricultural trade
                                          2013. Compliance date: Each affected                    published in the Federal Register a                       associations, and agricultural
                                          entity must comply with the oral                        notice of proposed rulemaking (the                        cooperatives.10 The Commission has
                                          communications recordkeeping                            ‘‘Proposal’’) to apply its regulations,
                                                                                                                                                               7 The term ‘‘commodity interest’’ means: (1) any
                                          requirement in regulation 1.35(a)(1) (17                regarding the activities of intermediaries
                                                                                                                                                            contract for the purchase or sale of a commodity for
                                          CFR 1.35(a)(1)) no later than December                  and other DCM members to the swaps                        future delivery; (2) any contract, agreement or
                                          21, 2013.                                               activities of those persons, in                           transaction subject to Commission regulation under
                                          FOR FURTHER INFORMATION CONTACT:                        conformance with the Dodd-Frank Act.5                     section 4c or 19 of the Act; (3) any contract,
                                                                                                  The Proposal provided for a 60-day                        agreement or transaction subject to Commission
                                          Katherine Driscoll, Associate Director,                                                                           jurisdiction under section 2(c)(2) of the Act; and (4)
                                          202–418–5544, kdriscoll@cftc.gov,                       public comment period, which ended                        any swap as defined in the Act, by the Commission,
                                          Elizabeth Miller, Attorney-Advisor,                     on August 8, 2011. The Proposal                           or jointly by the Commission and the Securities and
                                          202–418–5450, emiller@cftc.gov,                         proposed to conform the existing                          Exchange Commission. See Adaptation of
                                                                                                                                                            Regulations to Incorporate Swaps, 77 FR 66288,
                                          Division of Swap Dealer and                             recordkeeping requirements of                             66319 (Nov. 2, 2012) (‘‘Final Adaptation Rule’’) (to
                                          Intermediary Oversight; Peter A. Kals,                  regulation 1.35(a) to the recordkeeping                   be codified at 17 CFR 1.3(yy)).
                                          Special Counsel, 202–418–5466,                          requirements for SDs and MSPs, under                         8 Final Adaptation Rule, 77 FR 66288.

                                          pkals@cftc.gov, Division of Clearing and                what was then proposed regulation                            9 See id., 77 FR at 66288, 66296 n. 59, 66297 n.

                                          Risk; David E. Aron, Counsel, 202–418–                  23.202(a)(1) and (b)(1),6 so that FCMs,                   63, and 66299 n. 72.
                                                                                                                                                               10 Commenters included: Agribusiness Council of
                                          6621, daron@cftc.gov, Office of General                 IBs, RFEDs, and DCM and SEF members                       Indiana; American Cotton Shippers Association
                                          Counsel; Alexis Hall-Bugg, Attorney-                    would be required to record all oral and                  (‘‘ACSA’’); Amcot; American Feed Industry
                                          Advisor, 202–418–6711,                                  written communications provided or                        Association (‘‘AFIA’’); American Gas Association;
                                          ahallbugg@cftc.gov, Division of Market                  received concerning quotes,                               American Petroleum Institute; Barclays Capital
                                                                                                                                                            (‘‘Barclays’’); Mr. Chris Barnard; Commodity
                                          Oversight, Commodity Futures Trading                    solicitations, bids, offers, instructions,                Markets Council (‘‘CMC’’); Compliant Phones
                                          Commission, Three Lafayette Centre,                     trading, and prices, that lead to the                     (‘‘Compliant’’); Electric Power Supply Association
                                          1151 21st Street NW., Washington, DC                    execution of transactions in a                            (‘‘EPSA’’); Electric Utility Trade Associations
                                          20581.                                                                                                            (National Rural Electric Cooperative Association,
                                                                                                                                                            American Public Power Association, Large Public
                                          SUPPLEMENTARY INFORMATION:                                47  U.S.C. 1 et seq. (2006).                            Power Council, and Edison Electric Institute)
                                                                                                    5 Adaptation   of Regulations to Incorporate Swaps,     (‘‘ETA’’); Encana; Falmouth Farm Supply; The
                                          I. Introduction                                         76 FR 33066 (June 7, 2011) (‘‘the Proposal’’).            Fertilizer Institute; Futures Industry
                                                                                                     6 See the Proposal, 76 FR at 33067; Reporting,         Association(‘‘FIA’’); Grain and Feed Association of
                                          A. The Dodd-Frank Act
                                                                                                  Recordkeeping, and Daily Trading Records                  Illinois; Kansas City Board of Trade (‘‘KCBT’’); CME
                                            On July 21, 2010, President Obama                     Requirements for Swap Dealers and Major Swap              Group (‘‘CME’’); Henderson & Lyman;
                                          signed the Dodd-Frank Act into law.2                    Participants, 76 FR 76666, 76675 (Dec. 9, 2010)           IntercontinentalExchange, Inc. (‘‘ICE’’); Land
                                                                                                  (Proposed regulation 23.202(a)(1) would have              O’Lakes, Inc.; Minneapolis Grain Exchange
                                          Title VII of the Dodd-Frank Act 3 (‘‘Title              required ‘‘[e]ach swap dealer and major swap              (‘‘MGEX’’); Minnesota Grain and Feed Association;
                                                                                                  participant [to] make and keep pre-execution trade        National Grain and Feed Association (‘‘NGFA’’);
                                             2 See Dodd-Frank Wall Street Reform and
                                                                                                  information, including, at a minimum, records of all      National Introducing Brokers Association (‘‘NIBA’’);
                                          Consumer Protection Act, Public Law 111–203, 124
mstockstill on DSK4VPTVN1PROD with




                                                                                                  oral and written communications provided or               National Council of Farmer Cooperatives (‘‘NCFC’’);
                                          Stat. 1376 (2010). The text of the Dodd-Frank Act       received concerning quotes, solicitations, bids,          National Futures Association (‘‘NFA’’); Natural Gas
                                          is available at http://www.cftc.gov/LawRegulation/      offers, instructions, trading, and prices, that lead to   Supply Association; Ohio Agribusiness Association;
                                          OTCDERIVATIVES/index.htm.                               the execution of a swap, whether communicated by          Oklahoma Grain and Feed Association; Rocky
                                             3 Pursuant to section 701 of the Dodd-Frank Act,     telephone, voicemail, facsimile, instant messaging,       Mountain Agribusiness Association (‘‘RMAA’’);
                                          Title VII may be cited as the ‘‘Wall Street             chat rooms, electronic mail, mobile device or other       South Dakota Grain & Feed Association; and
                                          Transparency and Accountability Act of 2010.’’          digital or electronic media’’).                           Working Group of Commercial Energy Firms



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000    Frm 00016   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM     21DER1
                                                        Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 4 of 22
                                                            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                     75525

                                          determined to adopt the Proposal’s                       A. Proposed Requirements To Record                   personnel, and not just the
                                          amendments to regulation 1.35(a), with                   Oral Communications and Keep Them                    communications of traders who are
                                          certain modifications, discussed below,                  in Separate Electronic Files Identifiable            directly involved in executing a
                                          which address the comments the                           by Transaction and Counterparty                      transaction. CMC argued that the
                                          Commission received. In addition, as                                                                          Commission has substantially
                                                                                                   1. Comments on Oral Recordkeeping
                                          part of this final rulemaking, the                                                                            underestimated the considerable costs
                                                                                                   Generally
                                          Commission is making certain related                                                                          and limited benefits associated with the
                                          modifications to the record retention                       Commenters asserted that the                      recordkeeping requirements for DCM
                                          periods set forth in regulation 1.31.                    proposed requirement for FCMs, IBs,                  and SEF members. CME does not
                                          Finally, the final amendments to                         RFEDs, and DCM and SEF members to                    believe firms can comply with the
                                          regulations 1.31 and 1.35(a) are                         record oral communications that lead to              proposed oral recordkeeping
                                          consistent with the Commission’s final                   the execution of a commodity interest or             requirements with respect to mobile
                                          rules concerning recordkeeping                           cash commodity transaction was too                   telephones because, they stated, mobile
                                          requirements for SDs and MSPs                            costly, impossible to satisfy, overly                telephone recording technology is not
                                          (regulations 23.202(a) and (b) and                       broad, and/or unnecessary. ACSA,                     well developed in the United States.
                                                                                                   AFIA, Amcot, EPSA, ICE, and Land                        Regarding whether an oral
                                          23.203(b)(2)).11
                                                                                                   O’Lakes commented that these proposed                communications recordkeeping
                                          II. Oral Communications and Other                        amendments were broad and                            requirement is necessary, NCFC stated
                                          Recordkeeping Changes in the                             ambiguous.13 AFIA, CME, EPSA,                        that the proposed requirement to record
                                          Proposal; Comments Received                              MGEX, and the Commercial Energy                      oral communications is not necessary to
                                                                                                   Working Group argued that the phrases                achieve the Commission’s stated goal of
                                             Under the Proposal, FCMs, IBs,                        ‘‘concerning quotes, solicitations, bids’’           protecting customers from abusive sales
                                          RFEDs, and DCM and SEF members 12                        and ‘‘lead to the execution of’’ were                practices. CMC asserted that current
                                          would be required to record all oral and                 vague and could encompass a great                    regulation 1.35(a)’s requirement to
                                          written communications provided or                       number of communications. Amcot                      maintain written records of commodity
                                          received concerning quotes,                              asserted that the overbreadth of the                 interest and cash commodity
                                          solicitations, bids, offers, instructions,               proposed amendment would be                          transactions suffices to prevent market
                                          trading, and prices that lead to the                     burdensome for agricultural DCM                      abuses. Amcot stated that the
                                          execution of a transaction in a                          members given that there are a variety               Commission failed to demonstrate the
                                          commodity interest or cash commodity,                    of settings, including grower meetings               inadequacy of its existing regulations.
                                          whether communicated by telephone,                       and on-site visits, where a DCM member               Henderson & Lyman, NFA, and NIBA
                                          voicemail, facsimile, instant messaging,                 could have a discussion with an                      stated that the oral recordkeeping
                                          chat rooms, electronic mail, mobile                      agricultural producer that leads to a                requirement is unnecessary because
                                          device, or other digital or electronic                   cash commodity or commodity interest                 NFA already requires certain FCMs and
                                          media. Comments to these proposed                        transaction. Land O’Lakes was unsure                 IBs with a history of sales practice
                                          amendments to regulation 1.35(a)                         whether face-to-face conversations                   abuses to record calls made by their
                                          primarily focused on: oral                               would have to be recorded under the                  associated persons. Henderson & Lyman
                                          recordkeeping generally; the portion of                  proposed requirement. ICE inquired as                stated that the NFA rule and NFA’s
                                          the proposed provisions that would                       to whether a general conversation about              related guidance concerning
                                          have required all DCM and SEF                            markets would be subject to the                      communications are sufficient and cost-
                                          members, including commercial end-                       proposed recording requirement if a                  effective.
                                          users and non-intermediaries, to keep                    transaction occurred later in the day.                  NIBA commented that all IBs, or at
                                          records of their cash commodity                          AFIA stated that the risk of an incorrect            the very least small IBs, should be
                                          transactions; and the proposed                           interpretation would fall on local grain             exempt from the proposed amendments
                                          requirement that each record be                          producers.                                           to regulation 1.35(a) because the burden
                                          maintained in a separately identifiable                     Regarding application of the proposed             on such small entities would be too
                                          electronic file identifiable by transaction              requirement to telephone conversations,              great. Henderson & Lyman similarly
                                          and counterparty (‘‘tagging’’).                          Land O’Lakes and MGEX each argued                    commented that the proposed regulation
                                                                                                   that a DCM member might not know in                  would favor large IBs over small IBs.
                                          (‘‘Commercial Energy Working Group’’). Comments          advance of a telephone call whether that             Neither NIBA nor Henderson & Lyman,
                                          are available in the comment file on www.cftc.gov.       call would lead to a transaction. MGEX               however, offered a definition of ‘‘small
                                          In the Final Adaptation Rule, the Commission             believed that this fact would require a              IB’’ or provided any quantitative or
                                          addressed those comments unrelated to the                                                                     qualitative thresholds. Henderson &
                                          proposed changes to regulation 1.35(a) concerning        DCM member to record all
                                          records of oral and written communications. See          conversations, which they argued would               Lyman stated that it is unnecessary to
                                          Final Adaptation Rule, 77 FR 66288.                      be impossible. Land O’Lakes asserted                 have an oral recording requirement for
                                             11 See Swap Dealer and Major Swap Participant
                                                                                                   that complying with the proposed                     IBs because most IBs solicit customers
                                          Recordkeeping, Reporting, and Duties Rules;                                                                   electronically rather than over the
                                          Futures Commission Merchant and Introducing
                                                                                                   requirement could involve massive
                                          Broker Conflicts of Interest Rules; and Chief            amounts of recording, thereby deterring              telephone. Henderson & Lyman also
                                          Compliance Officer Rules for Swap Dealers, Major         open communication between a DCM                     stated that the focus on IBs was
                                          Swap Participants, and Futures Commission                member and one of its agricultural                   misplaced since misleading
                                          Merchants, 77 FR 20128 (Apr. 3, 2012) (‘‘SD and                                                               communications come from marketing
                                          MSP Recordkeeping Final Rule’’) (adopting for SDs
                                                                                                   producers. The Commercial Energy
                                          and MSPs reporting and recordkeeping standards           Working Group commented that                         firms rather than from IBs. NIBA further
                                          now found in 17 CFR 23.201–23.203).                      proposed regulation 1.35(a) was too                  stated that the proposed amendment
                                                                                                   broad in that it could require DCM                   would be ineffective in compelling IBs
mstockstill on DSK4VPTVN1PROD with




                                             12 A ‘‘member’’ is an individual, association,

                                          partnership, corporation, or trust—(i) owning or         members to record communications of                  to record their calls since those who
                                          holding membership in, or admitted to membership                                                              refuse to do so will find a way to
                                          representation on, a registered entity; or (ii) having   attorneys and other ‘‘middle office’’
                                          trading privileges on a registered entity. See Final                                                          circumvent the regulation.
                                          Adaptation Rule, 77 FR at 66316 (to be codified at         13 FIA made a similar argument regarding the          Falmouth Farm Supply had several
                                          17 CFR 1.3(q)).                                          application of the amendment to FCMs.                concerns with the proposed


                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00017   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                       Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 5 of 22
                                          75526            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations

                                          amendment, asserting that a grain                       electronic communications it sends and                Proposal to limit the burden. NGFA
                                          business-DCM member recording its                       receives every year. Barclays also stated             suggested that if the Commission adopts
                                          telephone conversations with a farmer-                  that it is not aware of any commercially              the proposed oral recordkeeping
                                          supplier would amount to an invasion                    available technology that would allow                 requirement, it should give FCMs and
                                          of privacy and that grain producers do                  entities to tag their telephone recordings            IBs a generous compliance timetable
                                          not need the Commission’s protection.                   by transactions and counterparty. Other               and flexible implementation options,
                                          CMC and ICE stated that it would be                     commenters expressed similar concern                  particularly for smaller firms. CME, FIA,
                                          redundant for a DCM or SEF member to                    regarding the reliability and availability            and MGEX asserted that firms should
                                          comply with proposed regulation                         of technological solutions for the                    only be required ‘‘reasonably’’ to
                                          1.35(a) because the DCM or SEF member                   proposed tagging requirement. The                     comply with oral recordkeeping
                                          will have to engage an FCM clearing                     Commercial Energy Working Group                       requirements. MGEX suggested that a
                                          agent for each transaction, and the FCM                 stated that, in lieu of an accurate and               DCM member should only be required
                                          would have to comply with the                           commercially available software                       reasonably to link a conversation to an
                                          regulation.                                             solution, manual identification and                   executed transaction. Barclays
                                                                                                  retrieval of oral records would require               highlighted that the United Kingdom
                                          2. Comments on the Proposed                             as many as three to five analysts and
                                          ‘‘Tagging’’ Requirement                                                                                       Financial Services Authority (‘‘FSA’’)
                                                                                                  one to two additional technical support
                                                                                                                                                        adopted a reasonableness standard for
                                             CME, Barclays, Henderson & Lyman,                    personnel to support transactions for a
                                                                                                                                                        compliance with its mobile telephone
                                          NGFA, and NIBA stated that it would be                  small or modest-sized end-user
                                                                                                                                                        conversation recording requirement.17
                                          burdensome to comply with the                           commodity business and that the total
                                                                                                                                                        CME stated that a reasonableness
                                          proposed requirement to maintain                        cost to a commodity business is likely
                                                                                                  to be in excess of $1 million annually.               standard is necessary because of limited
                                          records as separate electronic files
                                                                                                     According to Barclays, an FCM                      technology, particularly a lack of
                                          identifiable by counterparty and
                                                                                                  should be permitted to maintain records               reliable search mechanisms. According
                                          transaction.14 FIA commented that the
                                                                                                  in any manner so long as it is able to                to CME, one way a firm should be able
                                          ‘‘separate electronic file requirement’’ is
                                                                                                  respond to Commission inquiries in a                  to comply would be by having a policy
                                          open-ended and, on its face, impossible
                                                                                                  timely and comprehensive fashion. The                 prohibiting the use of mobile telephones
                                          to achieve.15 CME stated that potentially
                                                                                                  Commercial Energy Working Group                       to solicit or accept orders. CME
                                          relevant conversations could span
                                                                                                  commented that a firm should only have                commented that the Commission fails to
                                          several days and that it would be
                                                                                                  to identify communications as                         provide evidence that the Proposal
                                          difficult to link conversations to
                                                                                                  pertaining to a particular transaction if             would be less effective with such a
                                          transactions. Therefore, CME
                                          commented, FCMs and IBs should only                     the Commission requests that                          ‘‘reasonableness’’ standard than without
                                          be required to record and identify                      information. Moreover, the Commercial                 it. CME stated that only firm-provided
                                          conversations immediately preceding an                  Energy Working Group stated that it is                landline and mobile telephones should
                                          order. FIA stated that a customer may                   unlikely that the Commission will                     be covered by the rule as that would
                                          decide to enter an order with an FCM                    request such information, so DCM                      make the proposal consistent with
                                          at any time, even if that was not the                   members should not have a general                     foreign regulatory regimes. ETA stated
                                          original purpose of the call. According                 obligation to tag conversations.16 The                that the Commission fails to justify
                                          to FIA, this aspect of the futures                      Commercial Energy Working Group                       aligning its recordkeeping requirements
                                          business means that an FCM would                        urged the Commission to allow market                  with those of other countries. CMC
                                          have to record all of its telephone calls               participants to make their records                    commented that the Proposal’s reference
                                          to comply with proposed regulation                      searchable by transaction at the time the             to the fact that 80% of large U.K.
                                          1.35(a) and this would be difficult if not              Commission requests the records rather                financial services firms were already
                                          impossible. Moreover, FIA stated that                   than require that all records be                      recording their traders’ telephone calls
                                          compliance would be impossible                          maintained on a transaction-by-                       prior to the FSA’s enactment of its voice
                                          because one could argue that any                        transaction basis in real-time.                       recordkeeping requirement is irrelevant
                                          conversation pertains to a particular                      MGEX sought clarification as to                    to the burden that the Proposal would
                                          transaction. Like CME, Barclays stated                  whether the requirement in proposed                   impose on agricultural enterprises who
                                          that the tagging requirement is vague,                  regulation 1.35(a) to maintain ‘‘each                 are DCM members trading for their own
                                          potentially requiring an FCM to tag                     transaction record in a separate                      accounts and not on behalf of
                                          every communication that could ever                     electronic file identifiable by transaction           customers. FIA sought confirmation that
                                          lead to a transaction. Barclays stated                  and counterparty’’ requires a file to be              an FCM, IB, or other DCM or SEF
                                          that it would be particularly challenging               kept for each counterparty and for each               member can satisfy the recordkeeping
                                          to tag a telephone call when the firm is                transaction or whether it suffices to                 requirements under regulation 1.35(a)
                                          telephoned by a counterparty; when                      keep one transaction file that is indexed             by relying on record retention
                                          parties discuss a transaction that the                  by counterparty and transaction. MGEX                 performed by a DCM or SEF.
                                          firm did not originally anticipate; or                  also stated that it would be duplicative
                                          when multiple transactions are                          for a firm to keep records of both written              17 In November 2011, the FSA rule requiring

                                          discussed during a particular call.                     and oral communications if they                       taping of mobile telephones became effective.
                                                                                                  contained substantially the same                      Under the rule, a firm is required, ‘‘to take
                                          According to Barclays, there is no                                                                            reasonable steps to record relevant conversations,
                                          technology to automatically tag                         content.                                              and keep a copy of relevant electronic
                                          communications, so the firm would                       3. Commenters’ Suggested Revisions to                 communications, made with, sent from or received
                                          have to manually tag over 2.4 billion                                                                         on equipment: (1) Provided by the firm to an
                                                                                                  the Oral Communications Requirement
mstockstill on DSK4VPTVN1PROD with




                                                                                                                                                        employee or contractor; or (2) the use of which by
                                                                                                     Commenters made suggestions about                  an employee or contractor has been sanctioned or
                                             14 NGFA’s letter was supported by the other Grain
                                                                                                                                                        permitted by the firm.’’ See Financial Services
                                          and Feed Associations, the Agribusiness                 how the Commission should revise the                  Authority, Conduct of Business Sourcebook,
                                          Associations, Land O’ Lakes, and NCFC.                                                                        Section 11.8 Recording telephone conversations
                                             15 ACSA generally supported FIA’s comment              16 API generally supported the Commercial           and electronic communications (June 2012, Release
                                          letter.                                                 Energy Working Group’s comment letter.                126, 11.8.2).



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00018   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                       Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 6 of 22
                                                           Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                       75527

                                             NFA recognized that audio recordings                 regulation of the cash market, which                  would be fewer deliverable supplies to
                                          have been very useful to the                            they asserted has always been carved                  foster convergence at delivery.
                                          Commission in enforcement                               out of the Commission’s jurisdiction.20                  Amcot stated that neither it nor its
                                          proceedings and stated that only those                  Commenters also stated that the Dodd-                 members should be subject to the
                                          firms that choose to record calls should                Frank Act did not intend for the                      proposed amendments because they do
                                          have to maintain their recordings.                      Commission to subject cash commodity                  not transact with the public. Similarly,
                                          Acknowledging that some FCMs                            transactions to new recordkeeping                     the Commercial Energy Working Group
                                          currently record their telephone calls,                 requirements.21                                       commented that end-users (i.e., DCM or
                                          FIA commented that, to the extent they                                                                        SEF members trading for themselves)
                                                                                                     The Grain and Feed Association of                  should not have to comply with
                                          do, recording is limited to dedicated
                                                                                                  Illinois, the Oklahoma Grain and Feed                 proposed regulation 1.35(a) because
                                          order desks and only required to be
                                                                                                  Association, NCFC, and NGFA opposed                   they do not trade for customers and,
                                          stored for no more than a few days or
                                                                                                  the proposed revisions on the grounds                 therefore, pose minimal systemic risk.
                                          weeks. FIA and MGEX asserted that the
                                          technology available to comply with the                 that the employees of a grain elevator                EPSA stated that regulation 1.35(a) was
                                          Proposal was ‘‘uncertain at best’’ and,                 that is a DCM member would have to                    never intended to burden end-users.
                                          therefore, the Proposal should be                       record calls and preserve emails with                    Several commenters objected to the
                                          considered further in the context of                    farmer producers from whom they buy                   Commission’s regulation of records of
                                          available technology and then re-                       grain for cash and, thus, hundreds of                 cash commodity transactions. KCBT
                                          proposed in a separate release.                         employees of grain storage and                        stated that it did not believe the
                                             EPSA suggested that a separate                       processing facilities would be                        Commission ever intended for
                                          rulemaking should be published to                       significantly burdened. As a result,                  regulation 1.35(a) to apply to cash and
                                          address changes to regulation 1.35(a) to                these commenters stated, a grain                      cash forward transactions outside of
                                          give affected parties reasonable notice.                elevator that is a DCM member would                   those directly relating to a regulated
                                          Amcot, Henderson & Lyman, and ICE                       be disadvantaged as compared to a grain               futures or swaps transaction. KCBT
                                          asserted that the Commission has not                    elevator that is not a DCM member as                  further stated that it has always
                                          considered existing state and federal                   the non-member would not be burdened                  interpreted regulation 1.35(a) to cover
                                          wiretapping law and privacy laws in                     by the compliance costs associated with               only those transactions for which a
                                          proposing these new requirements.                       proposed regulation 1.35(a). KCBT                     DCM member is acting as an agent for
                                                                                                  asserted that this creates a                          a customer. Thus, according to KCBT,
                                          B. Proposed Requirement for All                         discriminatory regulatory structure.                  the only DCM members (who were not
                                          Members of a DCM or SEF To Record                                                                             otherwise FCMs or IBs) who would be
                                                                                                  According to ICE, this outcome would
                                          Oral and Written Communications                                                                               required to comply would be floor
                                                                                                  deter firms from hedging commercial
                                          Leading to the Execution of Cash                                                                              brokers (‘‘FBs’’); DCM members who
                                                                                                  risk on a DCM or SEF, thereby defeating
                                          Commodity Transactions                                                                                        trade for themselves would not be
                                                                                                  the Dodd-Frank Act’s transparency
                                             Three DCMs joined various                            objectives. NGFA and its affiliates                   covered. KCBT stated that it has also
                                          agricultural and energy sector trade                    argued that burdening facilities owned                understood the ‘‘related cash
                                          organizations in opposing the                           by companies that are DCM members                     transactions’’ referenced by regulation
                                          Commission’s proposed requirement to                    with the new rules would create a                     1.35(a) to refer only to those
                                          keep oral communications, and existing                  bifurcation of the cash grain                         transactions involving an exchange of a
                                          requirement to keep written                             marketplace into facilities required to               futures transaction for a physical
                                          communications, regarding cash market                   comply with new recordkeeping                         commodity.
                                          transactions on members of a DCM or                     requirements and facilities owned and                    The Commercial Energy Working
                                          SEF who are non-financial entities and                  operated by companies who are not                     Group asserted that, under the proposed
                                          commercial end-users, and who do not                    DCM members and, therefore, not                       amendments to regulation 1.35(a), many
                                          have customers.18 These commenters                      required to comply. KCBT stated that                  of the entities that transact on ICE, for
                                          pointed out that including a DCM                        their rules (and the rules of other DCMs)             example, would now be required to
                                          member’s cash transactions would                        require that operators of registered                  maintain records pursuant to
                                          require compliance by hundreds, if not                  delivery warehouses be members,                       Commission rules without
                                          thousands, of agricultural and energy                   further stating that the regulatory                   consideration of whether the market
                                          firms, including many who do not have                   disincentives created by the application              users handle customer orders, which
                                          customers and do not themselves enter                   of proposed regulation 1.35(a) to all                 would be a departure from the past for
                                          into futures or swaps.19 EPSA and the                   DCM member cash transactions could                    members of contract markets that are
                                          Commercial Energy Working Group                         affect not only DCM expertise, but                    not FCMs, IBs, or present on a trading
                                          stated that many of the affected entities               deliverable supplies and convergence.                 floor. As a general matter, FIA argued
                                          in the energy sector would be small                     According to KCBT, should DCM                         that these proposed amendments to
                                          entities that likely are unaware of the                 commercial members operating delivery                 regulation 1.35(a) are not necessary to
                                          Proposal. Commenters asserted that the                  warehouses decide to withdraw from                    implement the Dodd-Frank Act and,
                                          requirement amounted to unauthorized                    membership because of proposed                        therefore, they run counter to the
                                                                                                  regulation 1.35(a), deliverable supplies              guiding principles set out in President
                                            18 Commenters included ACSA, the Agribusiness
                                                                                                  would be negatively impacted and there                Obama’s January 2011 Executive Order
                                          Associations, Amcot, CMC, Falmouth Farm Supply,                                                               13563, Improving Rulemaking and
                                          the Grain and Feed Associations, Land O’Lakes,
                                          NCFC, AGA, API, EPSA, ETA, the Commercial                 20 Commenters included Agribusiness Council of
                                                                                                                                                        Regulatory Review.
                                          Energy Working Group, ICE, KCBT, TFI, and MGEX.         Indiana; Agribusiness Association of Ohio; EPSA;         ACSA, CMC, FIA, Henderson &
                                                                                                  Grain and Feed Association of Illinois; KCBT; Land    Lyman, ICE, NFA, and NIBA stated that
mstockstill on DSK4VPTVN1PROD with




                                            19 In related commentary, the Commercial Energy

                                          Working Group asked the Commission to clarify           ‘O Lakes; Minnesota Grain and Feed Association;       the proposed amendments were
                                          that the definition of ‘‘member’’ in the final rule     NCFC; NGFA; Oklahoma Grain and Feed                   inconsistent with the Commission’s
                                          covers only those people holding equity interests in    Association; RMAA; and the Commercial Energy
                                          a DCM that permit such holder to submit orders          Working Group.                                        proposed recordkeeping requirements
                                          directly on the DCM’s floor (or an electronic             21 Commenters included Amcot; CME; EPSA;            for SDs and MSPs because they would
                                          equivalent).                                            FIA; and NCFC.                                        require FCMs, RFEDs, IBs, and members


                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00019   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                       Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 7 of 22
                                          75528            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations

                                          of a DCM or SEF to record voice                         Commission’s own experiences                          limited to those oral communications
                                          communications regardless of any other                  regulating the markets subject to its                 that lead to a transaction in a
                                          recordkeeping requirement that captures                 jurisdiction, a common theme emerges:                 commodity interest. As proposed, the
                                          the same information.                                   The collection of and access to                       oral communications recordkeeping
                                                                                                  searchable records, both oral and                     requirement would have applied to
                                          C. Relationship Between Regulations
                                                                                                  written, are indispensable tools the                  commodity interest and cash
                                          1.31 and 1.35(a)
                                                                                                  Commission needs to ensure market                     commodity transactions. In response to
                                             Amcot stated that it would be                        integrity and protect customers.                      comments asserting that the cost of
                                          burdensome for its farmer-owned cotton                  Currently, many of the market                         implementing and maintaining an oral
                                          marketing cooperative members to                        participants that will be subject to the              communication recording system would
                                          retain recordings of telephone calls for                final rules have such records by way of               be overly burdensome for small entities
                                          five years as the Commission proposed.                  their business needs or other regulatory              and the commercial end-user, non-
                                          CME commented that conversations                        requirements. Some commenters have                    intermediary members of a DCM or SEF,
                                          should only be retained for six months                  urged the Commission to rely on                       the Commission has determined to
                                          after the execution of a transaction. FIA               currently available information and not               exclude from the new requirement to
                                          commented that the Commission failed                    require more. While existing                          record oral communications: Small
                                          to provide a justification for requiring                information aids the Commission in                    IBs23; the oral communications of an FB
                                          that a swap record be maintained for the                discharging its regulatory responsibility,            who is a member of a DCM or SEF that
                                          life of the swap plus five years. In                    the Commission believes current                       do not lead to the purchase or sale for
                                          contrast to other commenters, Mr. Chris                 recordkeeping, particularly in the area               any person other than the FB of any
                                          Barnard asserted that all records should                of oral recordkeeping, is limited, to                 commodity for future delivery, security
                                          be kept indefinitely and scanned after                  varying degrees, in availability, scope               futures product, swap, or commodity
                                          two years, arguing that there is no                     and effectiveness.                                    option authorized under section 4c of
                                          technological or practical reason to limit                 The final rules will significantly                 the Act; and certain members of a DCM
                                          the record retention period. Mr. Barnard                advance the Commission’s efforts to                   or SEF, including floor traders
                                          specifically commented that records of                  detect and deter abusive, disruptive,                 (‘‘FTs’’),24 commodity pool operators
                                          voice communications also should be                     fraudulent and manipulative acts and
                                          kept indefinitely. To support the                       practices that seriously harm market                     23 Final regulation 1.35(a) excludes from the oral

                                          asserted usefulness of such records, Mr.                integrity and customers. In addition, the             communications recordkeeping requirement any IB
                                                                                                                                                        that has generated, over the preceding three years,
                                          Barnard cited a 2009 IOSCO report                       information that will be required as a                $5 million or less in aggregate gross revenues from
                                          stating that telephone records could                    result of this rulemaking will benefit the            its activities as an IB (‘‘Small IB’’). All other IBs
                                          benefit enforcement investigations.22                   Commission in its market analysis                     with aggregate gross revenue exceeding $5 million
                                                                                                  efforts, such as investigating and                    will be referred to as ‘‘non-Small IBs.’’ The
                                          III. Final Rules                                        preparing market reconstructions and                  Commission has previously determined this to be
                                                                                                                                                        an appropriate definition of a small IB. In
                                             The markets subject to the jurisdiction              understanding causes of unusual market                connection with regulation 1.71 (Conflicts of
                                          of the Commission have undergone a                      activity. Further, the requirement that               Interest Policies and Procedures by Futures
                                          significant transformation over the last                records be kept current and readily                   Commission Merchants and Introducing Brokers),
                                                                                                                                                        the Commission provided a separate regulatory
                                          few decades, and particularly in the last               available facilitates the timely pursuit of           standard for small IBs, based on this definition, to
                                          few years. Technological advances have                  potential violations, which can be                    lessen the compliance burden imposed by the
                                          contributed to a tremendous growth in                   important in seeking to freeze and                    conflicts of interest requirements on such firms. See
                                          trading volume as well as the number                    recover any profits received from illegal             SD and MSP Recordkeeping Final Rule, 77 FR at
                                                                                                                                                        20148. In that rule, the Commission found that
                                          and type of market participants,                        activity.                                             ‘‘Section 4d(c) of the Act mandates the
                                          including significant numbers of retail                    Notwithstanding the important policy               establishment of ‘appropriate informational
                                          customers that invest in the commodity                  and practical reasons for the final rules,            partitions’ within FCMs and IBs, and all such firms
                                          markets through a variety of means.                     the Commission shares many of the                     are bound by that statutory requirement,’’ and. It
                                                                                                  commenters’ concerns regarding costs                  concluded that ‘‘the size of an IB plays a significant
                                          Markets are also more interconnected                                                                          role in determining the appropriateness of such
                                          than ever before, with order flow                       and the availability of relevant                      partitions.’’ Id. at 70149. Applying this new
                                          distributed across multiple trading                     technology. Therefore, as discussed                   standard for IBs to the instant final rulemaking, the
                                          centers. These changes require the                      below, the Commission is adopting                     Commission estimates that with respect to IBs,
                                                                                                  alternatives to the Proposal where doing              limiting the scope of final regulation 1.35(a) to IBs
                                          Commission to adapt, and these final                                                                          that are not small excludes more than 95% of IBs
                                          rules are part of that adaptation.                      so would achieve the Commission’s                     from the regulation 1.35 oral communications
                                             The overarching purpose of the                       objectives and the benefits of promoting              recordkeeping requirement adopted in this release.
                                          Commission’s final rules is to promote                  market integrity and protecting                       Thus, at present, the Commission expects that no
                                                                                                  customers albeit at lower cost. The                   more than approximately 75 IBs will be subject to
                                          market integrity and protect customers.                                                                       the final oral recordkeeping requirements of
                                          Requiring the recording and retention of                Commission is also significantly                      regulation 1.35.
                                          oral communications will serve as a                     extending the amount of time entities                    24 The Commission notes that certain FTs,

                                          disincentive for covered entities to make               have to come into compliance with the                 although excluded from the oral communications
                                                                                                  final rule requiring the recording of oral            requirement in regulation 1.35(a), will be required
                                          fraudulent or misleading                                                                                      to record their oral communications concerning
                                          communications to their customers over                  communications. In so doing, the                      swap transactions and their related cash and
                                          the telephone and could serve as a                      entities subject to this rulemaking are               forward transactions, pursuant to regulation
                                          meaningful deterrent against violations                 afforded the same amount of time as                   23.202(a)(1) and (b)(1). Pursuant to regulation
                                                                                                  SDs and MSPs to come into compliance                  23.200(i), a related cash or forward transaction
                                          such as trading ahead of customer                                                                             means a purchase or sale for immediate or deferred
                                          orders by providing a record of the time                with analogous requirements in                        physical shipment or delivery of an asset related to
                                          that a customer’s telephone order is                    regulations 23.202(a)(1) and (b)(1).
mstockstill on DSK4VPTVN1PROD with




                                                                                                                                                        a swap where the swap and the related cash or
                                          received. When the perspectives of the                     Regarding oral communications, in                  forward transaction are used to hedge, mitigate the
                                                                                                  response to commenters’ concerns that                 risk of, or offset one another. See SD and MSP
                                          commenters are combined with the                                                                              Recordkeeping Final Rule, 77 FR at 20202. The
                                                                                                  the scope of the new requirement was                  recently finalized definition of SD (regulation
                                            22 http://www.iosco.org/news/pdf/                     too broad, the new requirement to                     1.3(ggg)(iv)(H)) requires certain FTs who deal in
                                          IOSCONEWS137.pdf.                                       record oral communications will be                    swaps to comply with regulation 23.202, as well as



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00020   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                       Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 8 of 22
                                                           Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                                      75529

                                          (‘‘CPOs’’), SDs, MSPs,25 and members                    market integrity and protect customers                     communications with a customer who is
                                          that are not registered or required to be               because the same IBs will continue to be                   not itself subject to a recording
                                          registered with the Commission in any                   required to keep written records under                     requirement. The need for recording
                                          capacity. As proposed, the oral                         regulation 1.35(a). In addition, because                   oral communications with FBs has been
                                          communications recording requirement                    many of an IB’s oral communications                        independently recognized by several
                                          would have applied to FCMs, RFEDs, all                  leading to a commodity interest                            DCMs.30 DCM rules requiring FBs to
                                          IBs and all members of a DCM or SEF.                    transaction are conducted with FCMs,                       record oral communications do not
                                          These exclusions are based on the                       those oral communications would be                         make distinctions based on an FB’s size.
                                          Commission’s experience that such                       recorded by the FCM.                                          To address commenter concerns that
                                          entities are either unlikely to or                         The Commission has also considered                      the proposed rule would capture the
                                          prohibited from having a customer                       whether FBs should be treated similarly                    oral communications of certain
                                          interface or an effect on market                        to IBs in drawing a distinction between                    members of DCMs who currently are
                                          integrity. For example, while a Small IB                large and small entities.26 The                            registered as FBs, but are solely trading
                                          takes customer orders, they generally do                Commission does not believe any                            for their own accounts, i.e., acting as
                                          not execute those orders, meaning that                  similar distinction is warranted. As                       FTs.,31 the Commission has determined
                                          they lack a direct market interface that                Congress recognized by creating                            to limit an FB’s obligation to record its
                                          could affect market integrity. Further, as              separate categories of registrants, FBs                    oral communications under regulation
                                          defined herein, a Small IB is unlikely to               and IBs perform different functions.                       1.35(a) to those oral communications
                                          generate the volume of market activity                  While both receive orders, an FB                           that lead to the purchase or sale for any
                                          that the Commission would expect                        executes orders,27 and an IB transmits                     person other than the FB of any
                                          could affect the integrity of the markets.              orders for execution.28 Because FBs                        commodity for future delivery, security
                                          Conversely, where an FT could affect                    execute orders and can direct the                          futures product, swap, or commodity
                                          market integrity, they are prohibited                   manner of the same without an                              option authorized under section 4c of
                                          from accepting customer funds and are                   intermediary, they can have a                              the CEA. In this way, a registered FB
                                          therefore excluded by the limiting                      significant impact on the integrity of the                 operating as an FT (i.e., not handling
                                          principle of customer protection.                       market.29 When an IB solicits or                           customer orders) will be treated the
                                             While seeking to mitigate the costs of               receives order information from a                          same as an FT under the final rules.32
                                          compliance for smaller entities without                 customer through an oral                                      In determining the applicability of the
                                          compromising the Commission’s                           communication, it then will often                          final rules to another group of market
                                          objectives, the Commission is not                       communicate that information either to                     participants that are DCM members,
                                          exempting Small IBs and other excluded                  an FCM or FB. Under the regulation as                      commodity trading advisors (‘‘CTAs’’),
                                          participants from the requirement to                    adopted, the FCM or FB would have to                       the Commission has considered
                                          keep written records of covered                         record the oral communication with the                     measures to again tailor the oral
                                          information, for example, given or                      IB. By contrast, an FB may have covered                    communications recordkeeping
                                          received by telephone. For example, if                                                                             requirements for CTAs to mitigate the
                                          a Small IB receives a customer’s order                     26 Regarding FBs, KCBT stated that, ‘‘it has always     costs of compliance while achieving the
                                          over the telephone, then the Small IB                   understood 1.35(a) to apply to members of DCMs             twin objectives of promoting market
                                          would not be required to record the                     * * * in order to capture and monitor the activities       integrity and protecting customers. The
                                          telephone call under the new provision                  of DCM members * * * dealing with customers as
                                                                                                  agent for such transactions, namely registered FBs.’’
                                                                                                                                                             Commission has reduced the impact on
                                          in regulation 1.35(a), but the Small IB                    27 An FB generally is defined in section 1a(22)(A)      CTAs by: Limiting the oral
                                          would be required to keep a written                     of the CEA, 7 U.S.C. 1a(22)(A), as: Any person—(—          communications recordkeeping
                                          record of the order under both the                      (i) who, in or surrounding any pit, ring, post, or         requirement to commodity interest
                                          existing requirement in regulation                      other place provided by a contract market for the          transactions (i.e., not adopting the
                                                                                                  meeting of persons similarly engaged, shall
                                          1.35(a) to keep and maintain records of                 purchase or sell for any other person—(I) any
                                          ‘‘all orders (filled, unfilled, or                      commodity for future delivery, security futures
                                                                                                                                                                30 For instance, CME Rule 536.G, Telephone

                                          cancelled)’’ and the new requirement in                 product, or swap; or (II) any commodity option             Recordings, states:
                                          regulation 1.35(a) to keep records of                   authorized under section 4c of the CEA; or (ii) who           Unless specifically exempted by the Market
                                                                                                  is registered with the Commission as an FB.                Regulation Department or designated Exchange
                                          ‘‘instructions’’ to place orders.                          28 An IB generally is defined in section 1a(31)(A)      staff, all headset communications must be voice
                                          Therefore, although this rulemaking’s                   of the CEA, 7 U.S.C. 1a(31)(A), as: Any person             recorded by the member or member firm authorized
                                          definition of Small IB will exclude most                (except an individual who elects to be and is              to use the headset and all such recordings must be
                                          IBs from the requirement to record oral                 registered as an associated person of a futures            maintained for a minimum of 10 business days
                                                                                                  commission merchant) (i) who—(I) is engaged in             following the day on which the recording is made.
                                          communications, the Commission                                                                                     Members and member firms are permitted to utilize
                                                                                                  soliciting or in accepting orders for—(aa) the
                                          believes it can continue to promote                     purchase or sale of any commodity for future               their own recording devices, provided that the
                                                                                                  delivery, security futures product, or swap; (bb) any      devices meet reasonable standards with respect to
                                          certain other regulations in part 23,                   agreement, contract, or transaction described in           quality and reliability. Alternatively, members and
                                          notwithstanding the fact that such FTs are not          section 2(c)(2)(C)(i) or section 2(c)(2)(D)(i); (cc) any   member firms may utilize an Exchange
                                          required to register as SDs. See 17 CFR                 commodity option authorized under section 4c; or           administered voice recording system for a fee.
                                          1.3(ggg)(iv)(H), as finalized by the Commission in      (dd) any leverage transaction authorized under                CME Rulebook, Chapter 5 Trading Qualifications
                                          Further Definition of ‘‘Swap Dealer,’’ ‘‘Security-      section 19; and (II) does not accept any money,            and Practices, Rule 536 Recordkeeping
                                          Based Swap Dealer,’’ ‘‘Major Swap Participant,’’        securities, or property (or extend credit in lieu          Requirements for Pit, Globex, and Negotiated
                                          ‘‘Major Security-Based Swap Participant’’ and           thereof) to margin, guarantee, or secure any trades        Trades.
                                          ‘‘Eligible Contract Participant,’’ 77 FR 30596 (May     or contracts that result or may result therefrom; or          31 An FT generally is defined in section 1a(23)(A)

                                          23, 2012).                                              (ii) who is registered with the Commission as an IB.       of the CEA, 7 U.S.C. 1a(23)(A), as: Any person—(i)
                                             25 As noted above, SDs and MSPs are subject to       See 7 U.S.C. 1a(31)(B).                                    who, in or surrounding any pit, ring, post, or other
                                          the oral communications recording requirement in           29 See, e.g., In re DiPlacido, [2007–2009 Transfer      place provided by a contract market for the meeting
                                                                                                                                                             of persons similarly engaged, purchases or sells
mstockstill on DSK4VPTVN1PROD with




                                          Part 23. See SD and MSP Recordkeeping Final Rule,       Binder] Comm. Fut. L. Rep. (CCH) ¶ 30,970 at
                                          77 FR at 20148 (to be codified at 17 CFR                62,484 (CFTC Nov. 5, 2008), summary affirmance,            solely for such person’s own account—(I) any
                                          23.202(a)(1) and (b)(1)). SDs and MSPs that are also    364 Fed. Appx. 657 (2d Cir. 2009), cert. denied, 130       commodity for future delivery, security futures
                                          registered in a capacity covered by the oral            S.Ct. 1883 (2010) (records of FB’s oral                    product, or swap; or (II) any commodity option
                                          communications recording requirement in                 communications with customer admitted as                   authorized under section 4c of the CEA; or (ii) who
                                          regulation 1.35(a) would be subject to the recording    evidence in case concerning manipulation of price          is registered with the Commission as an FT.
                                          requirements in both rules.                             of NYMEX electricity futures contracts).                      32 See 17 CFR 3.4(a).




                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00021   Fmt 4700   Sfmt 4700    E:\FR\FM\21DER1.SGM      21DER1
                                                       Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 9 of 22
                                          75530            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations

                                          proposal to include cash commodity                      discretion under regulation 1.35(a)(4)(i).            whether face-to-face communications
                                          transactions); reducing the record                      The purpose of new regulation                         would have to be recorded under the
                                          retention period for all records of oral                1.35(a)(4) is to facilitate the ability of the        final rule, the Commission does not
                                          communications from 5 years to 1 year;                  Commission to provide a                               intend for the final rule to require the
                                          permitting covered persons to contract                  technologically practicable compliance                recording of face-to-face conversations
                                          with other Commission registrants to                    schedule for an affected entity that seeks            that do not occur over electronic, digital
                                          retain the required records (provided                   to comply in good faith with the oral                 or other media.
                                          that the records retained by the                        communications recordkeeping
                                                                                                                                                        2. Written Communications
                                          contractor registrant are the same                      requirements of regulation 1.35(a)(1). In
                                          records, thus allowing covered persons                  order to obtain relief under new                         Regarding written communications,
                                          to avoid retaining the same records as                  regulation 1.35(a)(4), an affected entity             the Commission has decided to adopt
                                          other Commission registrants); and                      must submit a request to the                          the proposed amendment to regulation
                                          removing the tagging requirement.33                     Commission. An affected entity                        1.35(a) to clarify that the existing
                                             The Commission understands that                      submitting a request for relief must                  requirement to keep written records
                                          currently available technology for                      specify the basis in fact supporting its              applies to electronic written
                                          recording oral communications may not                   claim that compliance with the oral                   communications such as emails and
                                          be immediately accessible or may                        communications recordkeeping                          instant messages, as proposed. The
                                          involve a material cost outlay for an                   requirement under regulation 1.35(a)(1)               Commission considered comments
                                          affected entity. However, the                           would be technologically or                           asserting that: The requirement to keep
                                          Commission also anticipates that as the                 economically impracticable. Such a                    ‘‘electronic communications’’ should
                                          availability of this technology increases               request may include a recitation of the               not extend to members of a DCM or SEF
                                          over time, the costs to use such                        specific costs and technical obstacles                that do not handle customer orders;
                                          technology will decline accordingly.                    particular to the entity seeking relief               regulation 1.35(a) has never required
                                          Accordingly, to further conform                         and the efforts the entity intends to                 DCM members to keep records of their
                                          regulation 1.35(a) with the final                       make in order to ensure compliance                    electronic communications relating to
                                          recordkeeping rule for SDs and MSPs,34                  according to an alternative compliance                their cash commodity transactions; and
                                          and in response to commenter request                    schedule. Relief granted under                        storing records of electronic
                                          for a flexible compliance timetable, the                regulation 1.35(a)(4) shall not cause an              communications would be overly
                                          Commission is adopting a [November                      affected entity to be out of compliance               burdensome for these members. In
                                          28, 2013] compliance date and                           or deemed in violation of any                         response, the Commission notes that the
                                          regulation 1.35(a)(4)(i) pursuant to                    recordkeeping requirements. Such                      record retention requirements of
                                          which the Commission may, in its                        requests for an alternative compliance                existing regulation 1.35, as confirmed by
                                          discretion, establish an alternative                    schedule shall be acted upon within 30                the Commission’s Division of Market
                                          compliance schedule for the                             days from the time such a request is                  Oversight in 2009, include all electronic
                                          requirement to record oral                              received. If not acted upon within the                forms of communication (emails, instant
                                          communications under regulation                         30-day period, such request will be                   messages, and any other form of
                                          1.35(a)(1). Under new regulation                        deemed approved.                                      communication created or transmitted
                                          1.35(a)(4)(i), compliance with the                         Regarding comments that the                        electronically).36 Thus, contrary to
                                          requirement to record oral                              proposed amendments to regulation                     commenter assertions, the
                                          communications must be found to be                      1.35(a) were inconsistent with the                    recordkeeping obligations of regulation
                                          technologically or economically                         Commission’s proposed recordkeeping                   1.35 currently require that all DCM
                                          impracticable for an affected entity that               requirements for SDs and MSPs because                 members keep electronic
                                          seeks, in good faith, to comply with the                they would require FCMs, RFEDs, IBs,
                                          requirement. Pursuant to new regulation                 and members of a DCM or SEF to record                    36 See U.S. Commodity Futures Trading

                                                                                                  voice communications regardless of any                Commission, Division of Market Oversight,
                                          1.35(a)(4)(iii), the Commission delegates                                                                     Advisory for Futures Commission Merchants,
                                          to the Director of the Division of Swap                 other recordkeeping requirement that                  Introducing Brokers, and Members of a Contract
                                          Dealer and Intermediary Oversight the                   captures the same information, the                    Market over Compliance with Recordkeeping
                                          authority to exercise the Commission’s                  Commission addressed these comments                   Requirements, Feb. 5, 2009, (http://www.cftc.gov/
                                                                                                  in the final recordkeeping rules for SDs              ucm/groups/public/@industryoversight/documents/
                                                                                                                                                        file/recordkeepingdmoadvisory0209.pdf) (footnotes
                                             33 The Commission considered drawing a               and MSPs, clarifying that, to the extent              omitted):
                                          revenues-based threshold for CTAs. However, given       pre-execution trade information does                     The Division of Market Oversight (‘‘Division’’)
                                          that CTAs do not have a capital requirement it is       not include information communicated                  has become aware that there is an industry
                                          not possible for the Commission to readily                                                                    misunderstanding of the record retention
                                          determine the sizes of all registered CTAs and,
                                                                                                  by telephone, an SD or MSP is under no
                                                                                                                                                        requirements of Regulations 1.35 and 1.31 as it
                                          therefore, the Commission would not be able             obligation to create recordings of its                relates to electronically conveyed records. The
                                          measure the impact that such a threshold would          telephone conversations. If, however,                 Division is issuing this Advisory to address any
                                          have on CTAs. The Commission also considered, as        any of this pre-execution trade                       industry misunderstanding of the Commission’s
                                          an alternative, limiting the types of oral                                                                    recordkeeping requirements applicable to futures
                                          communications that a CTA must record in a
                                                                                                  information is communicated by
                                                                                                                                                        commission merchants (‘‘FCMs’’), introducing
                                          similar manner to the way in which it has limited       telephone, the SD or MSP must record                  brokers (‘‘IBs’’), and members of a designated
                                          the types of oral communications that an FB must        such communications.35 This                           contract market (‘‘members’’). With the increased
                                          record to brokering communications. However, the        clarification is consistent with the                  reliance in the futures industry on electronic media
                                          Commission has determined that such a limitation                                                              and the use of personal electronic devices and
                                          is a not a reasonable alternative to having all CTAs
                                                                                                  requirements under the revision to
                                                                                                                                                        communications technology to facilitate the
                                          who are members of a DCM or SEF record all oral         regulation 1.35 requiring that all oral               execution of transactions for both open outcry and
                                          communications that lead to the execution of a          communications be recorded regardless                 electronic trading, the Division is issuing this
                                          commodity interest transaction. Indeed, the             of whether an audit trail can be
mstockstill on DSK4VPTVN1PROD with




                                                                                                                                                        Advisory to correct any misunderstandings and to
                                          limitation for FBs is appropriate for FBs, and not                                                            make certain that the individuals and entities
                                          for other registration categories, given the current
                                                                                                  established with other types of records.
                                                                                                                                                        subject to the Commission’s recordkeeping
                                          regulatory regime for FBs and FTs discussed above.      In response to commenter inquiry about                requirements maintain all electronic forms of
                                             34 See 17 CFR 23.206, as adopted by the                                                                    communications, including email, instant messages,
                                          Commission in SD and MSP Recordkeeping Final              35 See SD and MSP Recordkeeping Final Rule, 77      and any other form of communication created or
                                          Rule.                                                   FR at 20130.                                          transmitted electronically for all trading.



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00022   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 10 of 22
                                                           Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                                75531

                                          communications. Therefore, the relevant                 an expansion of the scope of existing                   requirements under regulation 1.35(a)
                                          portion of the proposed new language                    regulation 1.35.41                                      by relying on record retention
                                          (now being adopted by the Commission)                      To reflect these changes, the                        performed by a DCM or SEF,44 and other
                                          ‘‘all * * * written communications                      Commission also is changing the                         commenters similarly requested
                                          * * * whether communicated by * * *                     proposed revision to the title of                       guidance on whether a covered
                                          instant messaging, chat rooms,                          regulation 1.35 from ‘‘Records of                       participant can rely on another
                                          electronic email, mobile device, or other               Commodity Interest and Cash                             Commission registrant’s records to
                                          digital or electronic media’’ does not                  Commodity Transactions’’ to ‘‘Records                   satisfy its recordkeeping obligations.
                                          impose any new requirements on DCM                      of Commodity Interest and Related Cash                  While complying with the final rule is
                                          members. Instead, the new language                      or Forward Transactions.’’                              the responsibility of the covered
                                          clarifies the existing requirement for                     In response to comments that the                     participant and the covered participant
                                          DCM members to maintain electronic                      requirement to keep transaction records                 will be liable for failure to comply,
                                          communications by enumerating the                       in separate files identifiable by                       depending on the type of record and
                                          forms of communications that the                        transaction and counterparty is                         arrangements made for access, covered
                                          Commission intends to be covered by                     overbroad, overly burdensome, costly,                   persons may reasonably rely on a DCM,
                                          the rule. In addition, as explained                     and/or impossible to achieve, the                       SEF or other Commission registrant to
                                          above, the final language relating to                   Commission is modifying the Proposal                    maintain certain records on their behalf.
                                          written communications is consistent                    to remove the requirement that each                     For example, a member of a DCM or SEF
                                          with the final recordkeeping rule for                   transaction be maintained as a separate                 can rely on electronic order routing or
                                          SDs and MSPs.37                                         electronic file. Instead, the final rule                order execution systems of FCMs,
                                             The Commission also has decided to                   will require that such records be kept in               DCMs, or SEFs to record the audit trail
                                          change the proposed language in                         a form and manner identifiable and                      information it enters into the system in
                                          regulation 1.35(a) which would have                     searchable by transaction. This should                  accordance with Commission
                                          required an entity to keep records of ‘‘all             be less burdensome than the Proposal                    requirements, if the covered person
                                          transactions related to its business of                 because it will allow those required to                 arranges to get access to such records in
                                          dealing in commodity interests and cash                 comply to maintain searchable                           order to satisfy requirements under the
                                          commodities’’ to ‘‘all transactions                     databases of the required records                       regulation. Reliance on another person,
                                          related to its business of dealing in                   without the added cost and time needed                  however, will not relieve a covered
                                          commodity interests 38 and related cash                 to compile the required records into                    person of responsibility for compliance
                                          and forward transactions.’’ This is                     individual electronic files. It also is                 with the regulation. Reliance on a third
                                          different than existing regulation 1.35,                consistent with the final recordkeeping                 party is only appropriate where the
                                          which states ‘‘commodity futures, retail                rule for SDs and MSPs under regulation                  records maintained by the third party
                                          forex transactions, commodity options                   23.202.42 As the Commission noted in                    duplicate the information required to be
                                          and cash commodities (including                         the final release for that rulemaking,                  kept by the regulation. For example, if
                                          currencies).’’ 39 The final rule defines                regulation 23.202 does not require the                  an FCM records its telephone calls with
                                          ‘‘related cash or forward transaction’’ as              raw data to be tagged with transaction                  a covered IB, the IB need not separately
                                          a purchase or sale for immediate or                     and counterparty identifiers so long as                 record the same calls if the IB and FCM
                                          deferred physical shipment or delivery                  the recordkeeper can readily access and                 agree that the FCM will maintain the
                                          of an asset related to a commodity                      identify records pertaining to a                        record and provide access to the IB. By
                                          interest where the commodity interest                   transaction or counterparty by running                  contrast, if a covered IB receives a
                                          transaction and the related cash or                     a search of the raw data.43 Covered                     customer order by telephone and then
                                          forward transaction are used to hedge,                  entities will be able to comply with this               calls it into the FCM, the covered IB
                                          mitigate the risk of, or offset one                     obligation by using any of a number of                  must record its telephone call with the
                                          another.40 Because a forward is a type                  different solutions available, including                customer, while the FCM records the
                                          of cash transaction already covered by                  commercially available products                         call between the IB and FCM. For other
                                          existing regulation 1.35, amending                      capable of conducting speech analytics                  types of records, like instant messages
                                          regulation 1.35 to apply to related                     on recordings from both landlines and                   and emails, it is unlikely that covered
                                          forward transactions does not constitute                mobile calls.                                           persons will be able to rely on
                                                                                                     FIA requested guidance on whether                    recordkeeping by a third party because
                                             37 See SD and MSP Recordkeeping Final Rule, 77
                                                                                                  an FCM, IB, or other DCM or SEF                         the third party recipient will not have
                                          FR at 20202–03 (17 CFR 23.202(a)(1) and (b)(1)).        member can satisfy the recordkeeping                    a complete record of the distribution of
                                             38 ‘‘Commodity interest’’ includes commodity                                                                 the message by the sender.
                                          futures, retail forex, commodity options, and swaps.       41 The Commission’s glossary includes this
                                                                                                                                                             The Commission has considered
                                          See Final Adaptation Rule, 77 FR at 66319 (to be        definition of ‘‘forward contract’’:
                                          codified at 17 CFR 1.3(yy)).
                                                                                                                                                          commenter requests to adopt best efforts
                                                                                                     A cash transaction common in many industries,
                                             39 17 CFR 1.35(a). Regulation 1.35(a) has included   including commodity merchandising, in which a           approach to compliance, and require
                                          transactions in ‘‘cash commodities’’ since as early     commercial buyer and seller agree upon delivery of      only the recording of conversations on
                                          as 1964:                                                a specified quality and quantity of goods at a          firm-provided mobile telephones, not
                                             Each futures commission merchant and each            specified future date. Terms may be more                personal devices. The Commission
                                          member of a contract market shall keep full,            ‘‘personalized’’ than is the case with standardized
                                          complete, and systematic records, together with all     futures contracts (i.e., delivery time and amount are   declines these requests and reiterates
                                          pertinent data and memoranda, of all transactions       as determined between seller and buyer). A price        that any conversation the content of
                                          relating to his business of dealing in commodity        may be agreed upon in advance, or there may be
                                          futures and cash commodities * * *                      agreement that the price will be determined at the        44 FIA stated:

                                             17 CFR 1.35(a) (1964).                               time of delivery.                                         We interpret the Commission’s statement to mean
                                                                                                     See CFTC Glossary, A Guide to the Language of
mstockstill on DSK4VPTVN1PROD with




                                             40 This definition of ‘‘related cash or forward                                                              that, to the extent a DCM or SEF records the
                                          transaction’’ mirrors the definition of the same term   the Futures Industry, at http://www.cftc.gov/           relevant conversations of orders transmitted for
                                          as it applies to swap transactions for purposes of      ConsumerProtection/EducationCenter/                     execution by telephone, a Commission registrant
                                          certain of an SD’s or MSP’s recordkeeping               CFTCGlossary/glossary_f.html.                           that transmits such orders may rely on the DCM or
                                                                                                     42 See SD and MSP Recordkeeping Final Rule, 77
                                          obligations under Part 23 of the Commission’s                                                                   SEF and is not required to record such
                                          regulations. See SD and MSP Recordkeeping Final         FR at 20130.                                            conversations and maintain such records
                                          Rule, 77 FR at 20202.                                      43 Id.                                               separately.



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00023   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 11 of 22
                                          75532             Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations

                                          which is described under the regulation                     The Commission disagrees with                        the Commission’s regulations must be
                                          must be recorded, regardless of whether                  commenters who stated that compliance                   kept for five years from the date thereof
                                          it occurs on a firm-provided or personal                 with the new recording requirement                      and be readily accessible during the first
                                          phone.45 It would be contrary to the                     would be illegal in certain                             two years of the five-year period. Given
                                          objectives of ensuring market integrity                  jurisdictions.47 Federal law does not                   the proposed amendment to regulation
                                          and customer protection to allow                         prohibit a person from recording a                      1.35(a) to include a requirement to
                                          circumvention of the rule simply by                      telephone call where the person                         record all oral communications leading
                                          communicating on a personal device                       recording the call is a party to the call               to the execution of a commodity interest
                                          lacking recording capability. To be                      or one of the parties to the call has given             or cash commodity transaction and that
                                          clear, covered persons must ensure that                  prior consent to being recorded.48 While                all such recordings be retained pursuant
                                          covered communications do not occur                      state laws differ regarding the ability to              to regulation 1.31, records of oral
                                          on personal phones that lack recording                   record customer telephone                               communications kept pursuant to
                                          capability. And while the Commission                     conversations, the difference exists in                 proposed regulation 1.35(a) would have
                                          is not adopting any explicit safe harbors,               the type of consent required to be given                had to be kept for five years.52
                                          as a matter of course, the Commission                    before recording can occur. For                         Concerning the relationship between
                                          considers good faith compliance with                     example, some states require the                        regulations 1.31 and 1.35(a), the
                                          policies and procedures reasonably                       consent of one party to the call and                    Commission has determined to adopt a
                                          designed to comply with the oral                         others require the consent of all parties               retention period of one year for all
                                          communications recording rule as a                       to the call.49 Consent can be explicit or               records of oral communications that
                                          mitigating factor when exercising its                    implied. A customer will have provided                  lead to the execution of a transaction in
                                          discretion in enforcement actions for                    consent if, after being notified that the               a commodity interest. This modification
                                          violation of the rule.                                   call is being recorded, he or she                       responds to comments stating that the
                                             Regarding comments about the                          continues with the call.50 Therefore, a                 proposed retention period of five years
                                          existing NFA requirement that NFA                        covered participant will in all                         for records of oral communications was
                                          member firms with more than a certain                    circumstances be able to comply with                    too long. This also is consistent with the
                                          percentage of disciplined associated                     this final recording rule without                       final provision for SD and MSP oral
                                          persons must record all conversations                    violating any other state or federal laws               communications under new regulation
                                          that they have with existing and                         by informing the other parties to the call              23.203(b)(2).53 In addition, the
                                          potential customers for two years, the                   that the call is being recorded.51                      Commission believes that the one-year
                                          Commission believes that the NFA rule                      Commenters also focused on the                        retention period for records of oral
                                          has been effective at protecting the                     relationship between the proposed                       communications will enable it to
                                          markets and the public. However, as                      changes to regulation 1.35(a) and the                   adequately execute its enforcement
                                          discussed throughout, the Commission                     existing record retention obligations of                responsibilities under the Act and these
                                          does not view its final recording                        regulation 1.31 (Books and records;                     regulations, while minimizing the
                                          requirement solely as a customer                         keeping and inspection). Under                          storage costs imposed on affected
                                          protection rule. The amendments                          regulation 1.31, all books and records                  entities.
                                          adopted by this release are also a means                 required to be kept under the Act or by                    In specific response to Amcot’s
                                          to protect the integrity of the markets by                                                                       concern that the five-year retention
                                          aiding the Commission in detecting and                   (June 27, 2012); CFTC v. Optiver US LLC, 2012 WL        period for oral communications would
                                          deterring market abuse, including                        1632613 (S.D.N.Y. Apr. 19, 2012).                       have been too burdensome to its farming
                                                                                                      47 Commenters included Henderson & Lyman;
                                          manipulation and false reporting.46                      Amcot; and ICE.
                                                                                                                                                           cooperative members, the Commission
                                                                                                      48 See 18 U.S.C. 2511(2)(d) (Interception and        notes that, due to the adopted revisions
                                            45 Significant technological advancements in
                                                                                                   disclosure of wire, oral, or electronic                 to regulation 1.35(a), discussed above,
                                          recent years, particularly with respect to the cost of   communications prohibited) (‘‘It shall not be           the requirement to record oral
                                          capturing and retaining copies of electronic             unlawful under this chapter for a person not acting
                                          material, including telephone communications,
                                                                                                                                                           communications likely will not apply to
                                                                                                   under color of law to intercept a wire, oral, or
                                          have made the prospect of establishing                   electronic communication where such person is a         a significant portion, if any, of Amcot’s
                                          recordkeeping requirements for digital and               party to the communication or where one of the          members.54 With respect to Encana’s
                                          electronic communications more economically              parties to the communication has given prior            request for clarification concerning the
                                          feasible and systemically prudent. Evidence of           consent to such interception unless such
                                          these trends was examined in March 2008 by the
                                                                                                                                                           applicability of regulation 1.31 to
                                                                                                   communication is intercepted for the purpose of
                                          FSA, which studied the issue of mandating the            committing any criminal or tortious act in violation
                                                                                                                                                             52 See   17 CFR 1.31
                                          recording and retention of voice conversations and       of the Constitution or laws of the United States or
                                          electronic communications. The FSA issued a              of any State.’’)                                          53 See   SD and MSP Recordkeeping Final Rule, 77
                                          Policy Statement detailing its findings and                 49 For example, under New York state law, only       FR at 20204 (Apr. 3, 2012) (‘‘Provided, however,
                                          ultimately implemented rules relating to the             one of the parties to the conversation must consent.    that records of oral communications communicated
                                          recording and retention of such communications,          See NY CLS Penal § 250.00. Under California and         by telephone, voicemail, mobile device, or other
                                          including a recent determination that all financial      Illinois state laws, all parties to the conversation    digital or electronic media pursuant to
                                          service firms will be required to record any relevant    must consent to the recording. See Cal. Pen. Code       § 23.202(a)(1) and (b)(1) shall be kept for a period
                                          communication by employees on their work cell            § 632; 720 ILCS 5/14–1.                                 of one year.’’).
                                          phones. Similar rules that mandate recording of             50 See, e.g., Griggs-Ryan v. Smith, 904 F.2d            54 The obligation to record oral communications
                                          certain voice and/or telephone conversations have        112,118 (1st Cir. 1990) (call recipient, previously     under final regulation 1.35(a)(1) will not apply to
                                          been promulgated by the Hong Kong Securities and         warned that all incoming calls were being recorded,     (i) oral communications that lead solely to the
                                          Futures Commission and by the Autorité des              impliedly consented to interception); Kearney v.        execution of a related cash or forward transaction;
                                          Marchés Financiers in France and have been              Salomon Smith Barney, Inc., 45 Cal.Rptr.3d 730,         (ii) oral communications by an FB that do not lead
                                          recommended by the International Organization of         749 (Cal. 2006) (business that adequately advises all   to the purchase or sale for any other person of any
                                          Securities Commissions (IOSCO). FSA, ‘‘Policy            parties to a telephone call, at the outset of the       commodity for future delivery, security futures
                                          Statement: Telephone Recording: recording of voice       conversation, of its intent to record the call would    product, swap, or commodity option authorized
                                          conversations and electronic communications’’            not violate the statute prohibiting the recording of
mstockstill on DSK4VPTVN1PROD with




                                                                                                                                                           under section 4c of the Commodity Exchange Act;
                                          (March 2008).                                            telephone conversations without the consent of all      (iii) an IB that has generated over the preceding
                                            46 Recorded telephone conversations have been          parties).                                               three years $5 million or less in aggregate gross
                                          used in a number of the Commission’s enforcement            51 Moreover, if a state law were to conflict with    revenues from its activities as an IB; (iv) an FT; (v)
                                          cases as evidence of market abuse. See, e.g.,            the recording requirement in regulation 1.35(a),        a CPO; (vi) an SD; (vii) an MSP; or (viii) a DCM or
                                          DiPlacido v. CFTC, 364 Fed.Appx. 657 (2d Cir.            such a law would be preempted by regulation             SEF member that is not registered or required to be
                                          2009); In re Barclays PLC, CFTC Docket No. 12–25         1.35(a).                                                registered with the Commission in any capacity.



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00024   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM        21DER1
                                                          Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 12 of 22
                                                               Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                          75533

                                          commercial end-users, regulation 1.31                      information set forth in the ‘‘Adaptation               messaging, chat rooms, electronic mail,
                                          applies to all records required to be kept                 of Regulations to Incorporate Swaps’’                   mobile device or other digital or
                                          by the Act or the Commission’s                             final rule,57 OMB Control Number                        electronic media. The final amendments
                                          regulations, such as records required to                   3038–0090, to add a new oral                            to regulation 1.35(a) will also apply to
                                          be kept under regulations 1.35, 18.05                      communication recordkeeping                             FBs who are members of a DCM or SEF.
                                          and 23.202. Therefore, Encana’s request                    requirement that was not made part of                   However, FBs will only be required to
                                          is better addressed in particular                          the earlier Final Adaptation Rule. The                  record oral communications that lead to
                                          response to those other recordkeeping                      Commission has submitted the Proposal                   the purchase or sale for any person
                                          requirements than in a discussion of                       containing the oral communication                       other than the FB of any commodity for
                                          how those records should be kept. In                       recordkeeping requirements that have                    future delivery, security futures
                                          response to CME’s comment that                             been separately addressed in this                       product, swap, or commodity option
                                          although the Commission suggests that                      release,58 this final rule release, and                 authorized under section 4c of the Act.
                                          the retention period for swaps applies                     supporting documentation to OMB for                        In the Proposal, the Commission
                                          only to SDs and MSPs, as addressed in                      review in accordance with 44 U.S.C.                     anticipated that the aforementioned
                                          proposed regulation 23.203(b), the                         3507(d) and 5 CFR 1320.11. Responses                    registrants may incur certain one-time
                                          proposed amendment to regulation 1.31                      to these information collections will be                start-up costs in connection with
                                          is ambiguous in that it could be read to                   mandatory.                                              establishing a system to record oral
                                          apply to all entities, the Commission                         With respect to all of the                           communications. The Commission
                                          clarifies that the final provision in                      Commission’s collections, the                           estimated that the cost of procuring
                                          regulation 1.31 regarding the retention                    Commission will protect proprietary                     systems to record these oral
                                          period for records of swap transactions                    information according to the Freedom of                 communications would be $55,000 for
                                          is triggered by the type of record and not                 Information Act and 17 CFR part 145,                    an average large entity that does not
                                          the entity that is required to keep the                    ‘‘Commission Records and                                already have such systems in place, and
                                          record. Therefore, although regulation                     Information.’’ In addition, section                     estimated procurement costs of $10,000
                                          23.203(b) only applies to SDs and MSPs                     8(a)(1) of the Act strictly prohibits the               for each small firm that does not already
                                          with regard to their swap transactions,                    Commission, unless specifically                         have such systems in place. Following
                                          the final corresponding provision in                       authorized by the Act, from making                      publication of the Proposal, the
                                          regulation 1.31 applies to anyone who is                   public ‘‘data and information that                      Commission researched these costs
                                          required by the Act or by Commission                       would separately disclose the business                  further. As discussed below in the Cost-
                                          regulations to keep records of swap or                     transactions or market positions of any                 Benefit Considerations, the Commission
                                          related cash or forward transactions.                      person and trade secrets or names of                    now estimates that the cost for
                                                                                                     customers.’’ The Commission also is                     establishing a system to record oral
                                          IV. Administrative Compliance                              required to protect certain information                 communications on mobile phones
                                          A. Paperwork Reduction Act                                 contained in a government system of                     using a cloud-based solution would be
                                                                                                     records according to the Privacy Act of                 $90 per phone line and that the cost for
                                             Regulation 1.35(a) is being amended                     1974, 5 U.S.C. 552a.                                    establishing a system to record oral
                                          to provide that certain Commission                                                                                 communications on a landline using a
                                          registrants be required to record and                      1. Information To Be Provided by
                                                                                                                                                             cloud-based solution would be $50 per
                                          keep records of their oral                                 Reporting Entities/Persons
                                                                                                                                                             phone line. The Commission estimates
                                          communications that lead to the                            a. Amendments to Regulation 1.35                        further that a small entity required to
                                          execution of a commodity interest                          (Records of Commodity Interest and                      comply will have 10 phone lines and
                                          transaction and their written                              Related Cash or Forward Transactions)                   that a large entity required to comply
                                          communications that lead to the                            i. Obligation To Develop and Maintain                   will have 1,000 phone lines. Thus, to
                                          execution of a commodity interest or                       Recordkeeping Policies and Controls                     figure out the initial cost of establishing
                                          related cash or forward transaction,                                                                               a system for recording oral
                                          similar to the requirement that SDs and                       The final amendments to regulation                   communications, an entity will have to
                                          MSPs keep records of their oral and                        1.35(a) that require recordkeeping                      multiply the number of phone lines by
                                          written communications that lead to the                    related to oral communications will                     the cost per line ($50 per landline and
                                          execution of swaps and related cash or                     require that each FCM, non-Small IB,                    $90 per mobile phone). The
                                          forward transactions. Only the oral                        RFED, and DCM or SEF member that is                     Commission estimates each entity to
                                          communications recordkeeping                               registered or required to be registered                 have 50% landlines and 50% mobile
                                          amendments impose new information                          with the Commission in any capacity,                    phone lines. Therefore, the initial cost
                                          recordkeeping requirements. These new                      except if registered as an FT, CPO, SD,                 for a small firm (10 phone lines) to
                                          requirements constitute a collection of                    or MSP, retain all oral communications                  establish a system for recording oral
                                          information within the meaning of the                      provided or received concerning quotes,                 communications would be (5 × $50) + (5
                                          Paperwork Reduction Act of 1995                            solicitations, bids, offers, instructions,              × $90) or $700, and the initial cost for
                                          (‘‘PRA’’).55 Under the PRA, an agency                      trading, and prices, that lead to the                   a large firm (1,000 phone lines) would
                                          may not conduct or sponsor, and a                          execution of a commodity interest                       be (500 × $50) + (500 × $90) or $70,000.
                                          person is not required to respond to, a                    transaction, whether communicated by                    For purposes of the PRA, the
                                          collection of information unless it has                    telephone, voicemail, facsimile, instant                Commission has chosen to use an
                                          been approved by the Office of                                57 On November 2, 2012, the Commission
                                                                                                                                                             average initial cost of $35,000.
                                          Management and Budget (‘‘OMB’’) and                        published in the Federal Register the Final
                                                                                                                                                                Also in the Proposal, the Commission
                                          displays a currently valid control                         Adaptation Rule. The Final Adaptation Rule              estimated the burden hours associated
                                          number.56 This rulemaking contains                         promulgated the vast majority of the amendments         with these start-up costs to be 135 hours
mstockstill on DSK4VPTVN1PROD with




                                          new collections of information, which                      that the Proposal had introduced. However, in the       for any entity that does not already have
                                                                                                     Final Adaptation Rule, the Commission stated that       a system in place. According to research
                                          amend the existing collection of                           it would address in a separate release certain of the
                                                                                                     proposed changes to regulation 1.35 (i.e., the oral     referenced in the previous paragraph,
                                            55 44    U.S.C. 3501 et seq.                             communication recordkeeping requirements).              the Commission now estimates that an
                                            56 Id.                                                      58 See 76 FR 33066, June 7, 2011.                    entity will not have to spend any time


                                     VerDate Mar<15>2010      16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00025   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 13 of 22
                                          75534            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations

                                          setting up a cloud-based solution for                   comments stating, among other things,                   $7 million. The Commission provided
                                          recording oral communications on a                      that it would be overly burdensome for                  an initial regulatory flexibility analysis
                                          mobile phone or landline because the                    Small IBs and DCM members that do                       in its proposed rulemaking for all IBs,
                                          entity will merely have to contract for                 not have customers to comply with the                   regardless of their size, as the proposed
                                          services from an outside vendor.                        oral communications recordkeeping                       rulemaking did not exclude any IBs
                                          However, an entity will spend an                        requirement, the Commission decided                     from the application of the requirement
                                          estimated range of 1 to 10 hours                        to exclude these market participants                    to keep records of all oral
                                          arranging the services of an outside                    from the oral recordkeeping                             communications.66
                                          vendor. If the entity chooses to negotiate              amendments to regulation 1.35(a).                          As discussed above, this final rule
                                          the vendor’s contract, the burden hours                                                                         will involve substantive changes to
                                                                                                  B. Regulatory Flexibility Act                           regulation 1.35(a), by requiring, among
                                          will be towards the higher end of the
                                          range.                                                     The Regulatory Flexibility Act                       others, non-Small IBs to record all oral
                                             The Commission also estimated in the                 (‘‘RFA’’) requires that agencies consider               communications that lead to the
                                          Proposal that one employee from each                    whether the rules they propose will                     execution of a commodity interest
                                          affected entity would have to devote one                have a significant economic impact on                   transaction. As indicated above, the
                                          hour per trading day to ensure the                      a substantial number of small entities 62               Commission provided an initial
                                          operation of the system to record oral                  and, if so, provide a regulatory                        regulatory flexibility analysis for IBs in
                                          communications. Pursuant to the                         flexibility analysis respecting the                     the Proposal, as required by 5 U.S.C.
                                          research referred to above, the                         impact.63 The Commission is adopting a                  603, because the oral recordkeeping
                                          Commission estimates that employees of                  substantive rule change to regulation                   requirement under regulation 1.35(a), as
                                          those entities who will be required to                  1.35(a). This substantive change would                  proposed, may have had a significant
                                          record oral communications will not                     affect FCMs, certain IBs,64 RFEDs, and                  economic impact on a significant
                                          have to spend any time each day to                      any member of a DCM or SEF who is                       number of small IBs.67
                                          ensure the operation of the system                      registered or required to be registered                    The Commission has never previously
                                          because the Commission expects that                     with the Commission in any capacity                     determined that IBs, as a registrant
                                          outside vendors would maintain the                      other than as an FT, CPO, SD, or MSP                    category, are not ‘‘small entities’’ for the
                                          system.                                                 by requiring them to keep records of all                purposes of the RFA. Instead,
                                                                                                  oral communications leading to the                      historically, the Commission has
                                          ii. Comments Received                                   execution of a commodity interest                       evaluated within the context of a
                                             As indicated earlier in this rule, in the            transaction.                                            particular regulatory proposal whether
                                          Final Adaptation Rule, the Commission                                                                           all or some affected IBs would be
                                                                                                  1. FCMs and RFEDs
                                          stated that it would address in a                                                                               considered to be small entities and, if
                                                                                                     The Commission has previously                        they are considered small entities, the
                                          separate release certain of the proposed                determined that registered FCMs and
                                          changes to regulation 1.35 and related                                                                          economic impact on them of the
                                                                                                  RFEDs are not small entities for                        particular regulation. Accordingly, the
                                          amendments to regulation 1.31.59 In                     purposes of the RFA.65 Accordingly, the
                                          response to the amendments to                                                                                   Commission offers, pursuant to 5 U.S.C.
                                                                                                  Chairman, on behalf of the Commission,                  604, the following final regulatory
                                          regulation 1.35(a) in the Proposal, the                 hereby certifies pursuant to 5 U.S.C.
                                          Commission received 35 comment                                                                                  flexibility analysis.
                                                                                                  605(b) that the final rules will not have
                                          letters from a variety of institutions,                 a significant economic impact on a                      a. A Statement of the Need for, and
                                          including DCMs, agricultural trade                      substantial number of small entities                    Objectives of, the Rule
                                          associations, and agricultural                          with respect to these entities.                            The primary objective of final
                                          cooperatives.60 The Commission has                                                                              regulation 1.35(a) is to increase market
                                          determined to adopt the Proposal’s                      2. IBs
                                                                                                                                                          integrity by requiring IBs with greater
                                          amendments to regulation 1.35(a), with                     Regulation 1.35(a) may have a                        than $5 million in total aggregate gross
                                          certain modifications, discussed above,                 significant economic impact on IBs with                 revenues over the preceding three years
                                          in order to address the comments the                    annual receipts between $5 million and                  to keep records of all oral
                                          Commission received. In addition, as                                                                            communications leading to the
                                          part of this final rulemaking, the                      oral communications communicated by telephone,          execution of a commodity interest
                                          Commission is making certain related                    voicemail, mobile device, or other digital or
                                                                                                                                                          transaction. This rule is necessary for
                                          modifications to the record retention                   electronic media pursuant to § 23.202(a)(1) and
                                                                                                  (b)(1) shall be kept for a period of one year.’’).      several reasons. First, it will protect the
                                          periods set forth in regulation 1.31. The                  62 The Small Business Administration (SBA)           integrity of the market as a whole by
                                          final rules provide for a retention period              identifies (by North American Industry                  aiding the Commission in detecting and
                                          of one year for all records of oral                     Classification System codes) a small business size      deterring market abuse, including
                                          communications that lead to the                         standard of $7 million or less in annual receipts for
                                                                                                  Subsector 523—Securities, Commodity Contracts,          manipulation and false reporting.
                                          execution of a transaction in a                         and Other Financial Investments and Related             Additionally, it will make enforcement
                                          commodity interest. This modification                   Activities. 13 CFR Ch. 1, § 121.201.                    investigations more efficient by
                                          responds to comments stating that the                      63 5 U.S.C. 601 et seq.
                                                                                                                                                          preserving critical evidence that
                                          proposed retention period of five years                    64 See note 2323, supra, for discussion of
                                                                                                                                                          otherwise may be lost to memory lapses
                                                                                                  definition of Small IB.
                                          for records of oral communications was                     65 See Policy Statement and Establishment of
                                          too long. This also is consistent with the              Definitions of ‘‘Small Entities’’ for Purposes of the      66 See the Proposal, 76 FR at 33079. To the extent

                                          final provision for SD and MSP oral                     Regulatory Flexibility Act, 47 FR 18618, 18619          that small IBs were affected by the proposed rules,
                                          communications under new regulation                     (Apr. 30, 1982) (DCMs, FCMs, and large traders)         the Commission conducted an initial regulatory
                                                                                                  (‘‘RFA Small Entities Definitions’’); Opting Out of     flexibility analysis. These final rules exclude Small
                                          23.203(b)(2).61 Moreover, in light of                                                                           IBs, as defined above. The final rules have therefore
mstockstill on DSK4VPTVN1PROD with




                                                                                                  Segregation, 66 FR 20740, 20743 (Apr. 25, 2001)
                                                                                                  (ECPs); Regulation of Off-Exchange Retail Foreign       significantly reduced the number of IBs affected by
                                            59 See supra section I.B.                             Exchange Transactions and Intermediaries, 75 FR         regulation 1.35(a). However, to the extent that
                                            60 Comments   are available in the comment file on                                                            certain small IBs, for purposes of RFA, may be
                                                                                                  55410, 55416 (Sept. 19, 2010) (RFEDs) (‘‘Retail
                                          www.cftc.gov.                                           Forex Final Rules’’); and Position Limits for Futures   affected by these rules, the Commission is
                                            61 See SD and MSP Recordkeeping Final Rule, 77        and Swaps; Final Rule and Interim Final Rule, 76        conducting a final regulatory flexibility analysis.
                                          FR at 20204 (‘‘Provided, however, that records of       FR 71626, 71680 (Nov. 18, 2011) (SEFs).                    67 See the Proposal, 76 FR at 33079–80.




                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00026   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM    21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 14 of 22
                                                           Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                                 75535

                                          and inconsistent recollections. This, in                achieve,71 and overly burdensome.                     response, the Commission has removed
                                          turn, is expected to increase the success               Commenters also explained that it could               the requirement that each transaction be
                                          of enforcement actions, which will                      be difficult to link conversations                    maintained as a separate electronic file.
                                          benefit customers, regulated entities,                  occurring over several days,72 and could              In response to a request that covered
                                          and the markets as a whole.68 Moreover,                 require the recording of all                          persons be able to rely on another
                                          it also will protect customers from                     conversations 73 because a call might                 Commission registrant’s records to
                                          abusive sales practices, protect                        begin unrelated to a covered transaction              satisfy their recordkeeping obligations,
                                          registrants from the risks associated                   but eventually lead to a covered                      the Commission provided for such
                                          with transactional disputes, and allow                  transaction. Commenters sought a                      reliance in the final rules, to be
                                          registrants to follow-up more effectively               reasonableness standard regarding oral                applicable only when the records being
                                          on customer complaints of abuses by                     recordkeeping and a limitation to                     kept are identical.
                                          their associated persons. Finally, final                exclude oral communications on mobile                    The Commission declined to amend
                                          regulation 1.35(a) provides regulatory                  telephones and argued that the new oral               the Proposal in response to certain
                                          parity of futures and swaps markets                     communications recordkeeping                          comments. Although commenters
                                          because the requirements of final                       requirement would be illegal in certain               sought a reasonableness standard
                                          regulation 1.35(a) are consistent with                  jurisdictions. Commenters also                        regarding oral recordkeeping and a
                                          recently finalized regulations requiring                requested that the proposal to record                 limitation to exclude oral
                                          SDs and MSPs to keep records of all oral                and store oral communications should                  communications on mobile telephones,
                                          communications leading to the                           be reviewed in the context of available               the Commission determined to retain
                                          execution of a swap transaction or a                    technology.                                           the provisions of the Proposal that any
                                          related cash or forward transaction.69                                                                        covered communication must be
                                                                                                  ii. Agency Assessment of Significant                  recorded, whether it occurs on a firm-
                                          b. A Statement of the Significant Issues                Issues Raised by the Public Comments                  provided or personal device.74
                                          Raised by the Public Comments in                        in Response to the Initial Regulatory                    The Commission also has determined
                                          Response to the Initial Regulatory                      Flexibility Analysis                                  not to amend the Proposal in response
                                          Flexibility Analysis, a Statement of the                   The Commission carefully considered                to commenters stating that compliance
                                          Assessment of the Agency of Such                        the comments, determined that a                       with the new oral communications
                                          Issues, and a Statement of Any Changes                  number of concerns and requested                      recordkeeping requirement would be
                                          Made in the Proposed Rule as a Result                   alternatives had merit and, as a result,              illegal in certain jurisdictions. It is not
                                          of Such Comments                                        made a number of adjustments in                       a violation of federal law to record a
                                          i. Significant Issues Raised by the Public              response. In response to commenters’                  telephone call where the person
                                          Comments in Response to the Initial                     concerns that the proposed amendments                 recording the call is a party to the call
                                          Regulatory Flexibility Analysis                         were overly burdensome to non-                        or one of the parties to the call has given
                                                                                                  intermediaries’ cash agricultural and                 prior consent to being recorded.75 While
                                             Comments on the proposed
                                                                                                  energy transactions, the Commission                   state laws differ regarding the ability to
                                          amendments to regulation 1.35(a)
                                                                                                  has limited not only the oral                         record customer telephone
                                          primarily focused on the implications of
                                                                                                  recordkeeping requirements of                         conversations, the difference is in the
                                          the proposed oral recordkeeping and                                                                           type of consent to recording required.
                                          tagging requirements and, in particular,                regulation 1.35(a) to commodity interest
                                                                                                  transactions, but also the existing                   Therefore, the most a covered
                                          on the portion of the Proposal requiring                                                                      participant will have to do to comply
                                          all DCM and SEF members, including                      written recordkeeping requirements
                                                                                                  therein to commodity interest and                     with the final oral communications
                                          commercial end-users and non-                                                                                 recording rule without violating any
                                          intermediaries, to keep records of their                related cash and forward transactions.
                                                                                                     Some commenters expressed concerns                 other state or federal laws is to obtain
                                          cash commodity transactions. One                                                                              the prior consent of the other parties to
                                                                                                  that the proposed revisions to regulation
                                          theme of the comments was that the                                                                            the call to record the conversation. The
                                                                                                  1.35(a) would be unduly burdensome
                                          proposed oral communications                                                                                  Commission also notes that DCM rules
                                                                                                  for small entities and DCM and SEF
                                          recordkeeping and tagging requirements                                                                        currently require all floor personnel
                                                                                                  members who are commercial end-users
                                          were overly burdensome.70 Commenters                                                                          who wear headsets to record their
                                                                                                  and non-intermediaries. In response, the
                                          were also concerned that the proposed                                                                         conversations, so there is only an
                                                                                                  Commission has excluded Small IBs
                                          separate electronic file requirement was                                                                      incremental burden to the entities
                                                                                                  (those IBs with less than $5 million in
                                          open-ended, seemingly impossible to                                                                           already subject to those rules, such as
                                                                                                  total aggregate gross revenues over the
                                                                                                  preceding three years) from the                       FBs.
                                            68 In promulgating its own telephone recording

                                          rule, the Financial Services Authority issued           application of the rules and certain                  iii. Changes Made in the Proposed Rule
                                          guidance stating the following benefits: ‘‘(i)          DCM and SEF members from the scope                    as a Result of Such Comments
                                          Recorded communication may increase the                 of the new requirement to record oral
                                          probability of successful enforcement; (ii) this        communications, namely FTs, CPOs,                        • In response to comments, the
                                          reduces the expected value to be gained from
                                                                                                  SDs, and MSPs that would have been                    Commission incorporated the following
                                          committing market abuse; and (iii) this, in                                                                   modifications to the Proposal into final
                                          principle, leads to increased market confidence and     obligated to comply by virtue of their
                                          greater price efficiency.’’ See Financial Services      status as a DCM or SEF member.                        regulation 1.35(a): Reduced the scope of
                                          Authority, ‘‘Policy Statement: Telephone                   Commenters also expressed the view                 the obligation to record oral
                                          Recording: Recording of voice conversations and
                                          electronic communications’’ (Mar. 2008).                that the requirement to keep transaction                74 As discussed in more detail above, significant
                                            69 See SD and MSP Recordkeeping Final Rule, 77        records in separate files identifiable by             technological advancements in recent years,
                                          FR at 20203–04 (to be codified at 17 CFR                transaction and counterparty is                       particularly with respect to the cost of capturing
                                          23.202(a)(1) and (b)(1)).                               overbroad, overly burdensome, costly,
mstockstill on DSK4VPTVN1PROD with




                                                                                                                                                        and retaining copies of electronic material,
                                            70 See, e.g., comments from Amcot
                                                                                                  and/or impossible to achieve. In                      including telephone communications, have made
                                          (overbreadthover breadth would be burdensome for                                                              the prospect of establishing recordkeeping
                                          agricultural DCM members) and NIBA (at the very                                                               requirements for digital and electronic
                                                                                                    71 See comment from FIA.
                                          least, small IBs should be exempt from the                                                                    communications more economically feasible and
                                                                                                    72 See comment from CME.                            systemically prudent.
                                          proposed amendments to 1.35(a) because the
                                          burden on such small entities would be too great).        73 See id.                                            75 See 18 U.S.C. 2511(2)(d).




                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00027   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 15 of 22
                                          75536            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations

                                          communications as proposed by                           million, or members of a DCM or SEF                       regulation 1.35(a) to non-Small IBs
                                          limiting it to commodity interest                       transacting business with customers.                      excludes more than 95% of registered
                                          transactions; reduced the retention                     Rather, they most likely will be end-                     IBs from regulation 1.35’s oral
                                          period for records of oral                              users of the transactions conducted, the                  communications recordkeeping
                                          communications leading to a                             recorded rather than the recorders. As                    requirement. Thus, the Commission
                                          commodity interest transaction from                     such, there will be no direct, significant                expects that no more than
                                          five years to one; reduced the scope of                 economic impact on these electric                         approximately 75 registered IBs will be
                                          persons required to record oral                         utilities. Rather, the impact will be                     subject to the final oral recordkeeping
                                          communications from FCMs, RFEDs, IBs                    imposed on the entities through which                     requirements of regulation 1.35(a) at any
                                          and all members of a DCM or SEF to                      they may effect transactions.
                                                                                                                                                            one time.
                                          FCMs, RFEDs, IBs with total aggregate
                                                                                                  c. A Description of and an Estimate of
                                          gross revenues of at least $5 million                                                                             d. A Description of the Projected
                                                                                                  the Number of Small Entities to Which
                                          over the preceding three years, and any                                                                           Reporting, Recordkeeping, and Other
                                                                                                  the Rule Will Apply or an Explanation
                                          member of a DCM or SEF registered or                                                                              Compliance Requirements of the Rule,
                                                                                                  of Why No Such Estimate Is Available
                                          required to be registered with the                                                                                Including an Estimate of the Classes of
                                          Commission in any capacity, other than                     An IB generally 76 is defined in CEA                   Small Entities Which Will Be Subject to
                                          FTs, CPOs, SDs, and MSPs (although                      section 1a(31)(A) as follows:
                                                                                                                                                            the Requirement and the Type of
                                          SDs and MSPs are required to comply                        Any person (except an individual who                   Professional Skills Necessary for
                                          with regulations 23.202(a)(1) and (b)(1)                elects to be and is registered as an associated           Preparation of the Report or Record
                                          which require recordkeeping of certain                  person of a futures commission merchant)—
                                          oral communications, among other                           (i) Who—                                                  Regulation 1.35(a), as amended, will
                                          requirements); eliminated the tagging                      (I) Is engaged in soliciting or in accepting
                                                                                                  orders for—                                               require, among others, non-Small IBs to
                                          requirement; and allowed for covered                                                                              record all oral communications that lead
                                                                                                     (aa) The purchase or sale of any
                                          persons to rely on the records of another               commodity for future delivery, security                   to the execution of a commodity interest
                                          Commission registrant, where                            futures product, or swap;                                 transaction.81 The regulation is
                                          appropriate (since reliance will not be                    (bb) Any agreement, contract, or                       primarily a recordkeeping requirement,
                                          appropriate in all circumstances as                     transaction described in section 2(c)(2)(C)(i)
                                                                                                                                                            which will obligate covered IBs that do
                                          discussed in section III above) in                      or section 2(c)(2)(D)(i);
                                                                                                     (cc) Any commodity option authorized                   not already do so to record their oral
                                          complying with their recording
                                          obligations, while confirming that the                  under section 4c; or                                      communications 82 or the oral
                                          covered person will be liable for any                      (dd) Any leverage transaction authorized               communications of their traders and
                                                                                                  under section 19; and                                     sales forces. The final rules provide for
                                          violation of the regulation.                               (II) Does not accept any money, securities,            a retention period of one year for all
                                          iv. Response to ETA Comment Letter                      or property (or extend credit in lieu thereof)
                                                                                                  to margin, guarantee, or secure any trades or             records of oral communications that
                                             Among other things, the Proposal                     contracts that result or may result therefrom;            lead to the execution of a transaction in
                                          stated that, except for the proposed                    or                                                        a commodity interest. This modification
                                          revision to regulation 1.35(a) requiring                   (ii) Who is registered with the Commission             responds to comments stating that the
                                          IBs to maintain records of voice                        as an introducing broker.77                               proposed retention period of five years
                                          communications, the Proposal would                         As the Commission stated in the                        for records of oral communications was
                                          not have a significant economic effect                  initial Regulatory Flexibility Analysis,                  too long. This also is consistent with the
                                          on a substantial number of small                        there are an estimated 1,500 IBs                          final provision for SD and MSP oral
                                          entities. The Proposal included a                       registered with the Commission at any                     communications under new regulation
                                          Regulatory Flexibility Analysis with                    given time. As of June 30, 2012, there                    23.203(b)(2).
                                          respect to the proposed requirement that                were 1,431 registered IBs.78 The
                                          IBs maintain such records. That analysis                Commission stated in the Proposal’s
                                          concluded with the determination to                     Regulatory Flexibility Analysis that a
                                          treat equally all Commission registrants                large percentage of registered IBs are
                                          transacting on behalf of customers with                 ‘‘guaranteed’’ IBs,79 many of which may
                                          respect to keeping records of oral                      be small entities.80 However, the
                                          communications.                                         Commission estimates that limiting,
                                             The ETA commented that the                           with respect to IBs, the scope of final
                                          Proposal failed to reflect that the vast
                                          majority of the ETA’s constituents,                       76 CEA section 1a(31)(B), 7 U.S.C. 1a(31)(B),
                                          electrical utilities that the ETA believes              grants the Commission the authority to further
                                          would be affected by the Proposal, are                  define the term IB.
                                          ‘‘small entities’’ and, therefore, that an                77 7 U.S.C. 1a(31)(A).
                                                                                                                                                               81 The Proposal had required recording of oral
                                                                                                    78 Source: NFA.
                                          analysis under the RFA was required.
                                                                                                    79 A guaranteed IB (‘‘GIB’’) is an IB that ‘‘does not   communications that lead to the execution of a
                                          The ETA’s comment letter did not                                                                                  commodity interest and cash commodity
                                                                                                  have to maintain a partic[ul]ar level of net capital
                                          specify which proposed provisions in                    but, instead, is guaranteed by a particular FCM/          transaction. See the Proposal, 77 FR at 33091.
                                          the instant rulemaking would affect its                 RFED and is generally required to introduce all its          82 Covered market participants will be allowed to

                                          members or into which affected entity                   business to that FCM/RFED.’’ Independent IBs              arrange with third parties, including DCMs, SEFs,
                                          category or categories its members could                ‘‘must maintain adjusted net capital of at least          and FCMs, to have access to the DCMs’, SEFs’, or
                                                                                                  $45,000 but may introduce business to any                 other Commission registrants’ records and, to the
                                          fall. Notably, the RFA does not obligate                registered FCM/RFED.’’ NFA, What is the difference
                                          the Commission to analyze the indirect                                                                            extent the records are duplicative of what would be
                                                                                                  between an independent IB and a guaranteed IB?,
mstockstill on DSK4VPTVN1PROD with




                                                                                                                                                            required ofby the covered entity under the rule,
                                          effects on persons not subject to the rule              available at http://www.nfa.futures.org/nfa-faqs/
                                                                                                  registration_faqs/requirements-for-FCM-IB-                may rely on such records to satisfy their own
                                          itself. As the Commission understands,                                                                            recordkeeping obligations. The Commission
                                                                                                  applicants/what-is-difference-between-IIB-and-
                                          those electrical utilities that may be                  GIB.html last visited Sept. 28, 2012.                     notesNote, however, that this does not relieve the
                                          small entities will not be FCMs, RFEDs,                   80 According to the NFA, as of June 30, 2012,           covered participant from liability for compliance
                                          IBs with annual receipts of over $5                     there were 832 registered GIBs.                           failures.



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00028   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM      21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 16 of 22
                                                           Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                                 75537

                                          e. A Description of the Steps the Agency                C. Consideration of Costs and Benefits                and swap data recordkeeping and real
                                          Has Taken To Minimize the Significant                      Section 15(a) of the CEA requires the              time reporting. In section 731 of the
                                          Economic Impact on Small Entities                       Commission to consider the costs and                  Dodd-Frank Act, Congress added CEA
                                          Consistent With the Stated Objectives of                benefits of its actions before                        section 4s to require the registration and
                                          Applicable Statutes, Including a                        promulgating a regulation under the                   regulation of SDs and MSPs by the
                                          Statement of the Factual, Policy, and                   CEA or issuing certain orders. Section                Commission, including the
                                          Legal Reasons for Selecting the                         15(a) further specifies that the costs and            establishment of requirements for SDs
                                          Alternative Adopted in the Final Rule                   benefits shall be evaluated in light of the           and MSPs to keep records of swap
                                          and Why Each One of the Other                           following five broad areas of market and              transactions.84
                                                                                                                                                           In response to Congress’ act of
                                          Significant Alternatives to the Rule                    public concern: (1) Protection of market
                                                                                                                                                        requiring that SDs and MSPs keep daily
                                          Considered by the Agency Which Affect                   participants and the public; (2)
                                                                                                                                                        trading records of their swaps, including
                                          the Impact on Small Entities Was                        efficiency, competitiveness and
                                                                                                                                                        records of communications made by
                                          Rejected                                                financial integrity of futures markets; (3)           telephone,85 and to be consistent with
                                                                                                  price discovery; (4) sound risk                       the oral communications recordkeeping
                                             In connection with adopting the final                management practices; and (5) other
                                          rules, the Commission considered, as                                                                          requirement for SDs and MSPs in
                                                                                                  public interest considerations. The                   connection with their swap and related
                                          alternatives, establishing different                    Commission considers the costs and
                                          compliance or reporting requirements                                                                          cash and forward transactions,86 the
                                                                                                  benefits resulting from its discretionary             Commission is exercising its discretion
                                          that take into account the resources                    determinations with respect to the                    to amend its regulations to require
                                          available to smaller entities, exempting                section 15(a) factors.                                FCMs, RFEDs, non-Small IBs (i.e., IBs
                                          smaller entities from coverage of the                                                                         that have generated more than $5
                                                                                                  1. Background
                                          disclosure requirements, and clarifying,                                                                      million in aggregate gross revenues over
                                          consolidating, or simplifying disclosure                   The markets subject to the jurisdiction
                                                                                                                                                        the preceding three years) 87 and
                                          for small entities. In response to                      of the Commission have undergone a
                                                                                                                                                        members of a DCM or SEF who are
                                          comments that the proposed oral                         significant transformation over the last
                                                                                                                                                        registered or required to register with
                                          communications recordkeeping                            few decades, and particularly in the last             the Commission in any capacity other
                                          requirement would be overly                             few years. Technological advances have                than FTs, CPOs, SDs, and MSPs to
                                          burdensome for small IBs, the                           contributed to a tremendous growth in                 record all oral communications that lead
                                          Commission dramatically scaled back                     trading volume in swaps as well as                    to the execution of a transaction in a
                                          the scope of regulation 1.35(a) as it                   other derivatives, including futures, as              commodity interest. FBs that are
                                          applies to oral recordkeeping by IBs,                   well as the number and type of market                 members of a DCM or SEF are required
                                          reducing by well more than half the                     participants. Among other notable                     to record all oral communications that
                                          number of IBs expected to be subject to                 changes, today’s derivative markets                   lead to the purchase or sale for any
                                                                                                  include significant numbers of retail                 person other than the FB of any
                                          the requirement. The Commission
                                                                                                  customers that invest in the commodity                commodity for future delivery, security
                                          further reduced the impact on IBs by
                                                                                                  markets through a variety of means.                   futures product, swap, or commodity
                                          limiting the oral communications
                                                                                                  Markets are also more interconnected                  option authorized under section 4c of
                                          recordkeeping requirement to
                                                                                                  than ever before, with order flow                     the Act. In this way, the Commission is
                                          commodity interest transactions from                    distributed across multiple trading
                                          the proposed commodity interest and                                                                           affording the other markets subject to its
                                                                                                  centers. With this interconnectivity                  jurisdiction the same market integrity
                                          cash commodity transactions.                            comes not only positive efficiencies, but             and customer protections that Congress
                                             Although commenters sought a                         also the potential for cross-market                   afforded the swaps markets in the Dodd-
                                          reasonableness standard regarding oral                  manipulation that can be difficult to                 Frank Act. The Commission recognizes
                                          recordkeeping and a limitation to                       detect and prove without ready access                 that these benefits are not without cost,
                                          exclude oral communications on mobile                   to information evincing the intent of                 and has carefully considered both
                                          telephones, the Commission has                          those engaged in market activity. In                  benefits and costs in light of the
                                          retained the provisions of the Proposal                 addition, the Commission notes that                   considerations provided in CEA section
                                          that any covered communication must                     requiring the recording and retention of              15(a) and, where appropriate, adopted
                                          be recorded, whether it occurs on a                     oral communications will serve as a                   alternatives to the Proposal that would
                                          firm-provided or personal device.83 The                 disincentive for covered entities to make             achieve similar benefits as proposed,
                                          Commission is, however, ameliorating                    fraudulent or misleading                              but at a lower cost.
                                          the impact thereof by stating that it will              communications to their customers over
                                                                                                  the telephone and could serve as a                    2. Summary of the Final Rule
                                          consider good faith compliance with
                                          policies and procedures reasonably                      meaningful deterrent against violations                  Prior to this amendment, regulation
                                          designed to comply with the oral                        such as trading ahead of customer                     1.35(a) specified which parties are
                                          communications recording requirement                    orders by providing a record of the time              required to keep written records related
                                          as a mitigating factor when exercising                  that a customer’s telephone order is                  to commodity futures, commodity
                                                                                                  received.                                             options, and cash commodities, and
                                          its discretion for violations of the
                                                                                                     In July 2010, Congress passed the                  what information they are required to
                                          requirement.
                                                                                                  Dodd-Frank Act which, among other                     record. The requirements of regulation
                                                                                                  things, establishes a comprehensive                   1.35(a) applied to FCMs, RFEDs, IBs,
                                            83 As discussed in more detail above, significant
                                                                                                  regime for the regulation of swaps. The               and DCM members.
                                          technological advancements in recent years,
                                                                                                  Dodd-Frank Act brings swaps under the
mstockstill on DSK4VPTVN1PROD with




                                          particularly with respect to the cost of capturing
                                                                                                                                                          84 76 FR 33066.
                                          and retaining copies of electronic material,            Commission’s jurisdiction and obligates
                                                                                                                                                          85 See 7 U.S.C. 6s(g)(1).
                                          including telephone communications, have made           the Commission to adopt new
                                          the prospect of establishing recordkeeping                                                                      86 See SD and MSP Recordkeeping Final Rule, 77

                                          requirements for digital and electronic
                                                                                                  regulations related to registration and               FR at 20203–04 (Regulation 23.202(a)(1) and (b)(1)).
                                          communications more economically feasible and           regulation of SDs and MSPs, trade                       87 See note 2323, supra, for discussion of

                                          systemically prudent.                                   execution and clearing requirements,                  definition of Small IB.



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00029   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM     21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 17 of 22
                                          75538            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations

                                             As discussed above, the Commission                   integrity of all the markets subject to its             additional documentation enhances the
                                          is adopting a provision requiring certain               jurisdiction and that customers are                     Commission’s ability to detect and
                                          entities to record all oral                             similarly protected, whether they be                    enforce rule violations, including
                                          communications leading to the                           engaged in a swap with an SD, or a                      manipulation and fraud. In particular,
                                          execution of a transaction in a                         futures transaction with an FCM.                        records of oral communications related
                                          commodity interest. Unlike existing                        As stated above, the markets subject                 to such transactions provide a record of
                                          regulation 1.35(a), this new provision                  to the jurisdiction of the Commission                   the facts and circumstances that give
                                          will apply to FCMs, RFEDs, non-Small                    have undergone a significant                            rise to a violation that can be used in
                                          IBs, and DCM and SEF members that are                   transformation over the last few                        enforcement proceedings to redress the
                                          registered or required to be registered                 decades, and particularly in the last few               same. Effective enforcement of the
                                          with the Commission in any capacity                     years. Technological advances have                      Commission’s regulations, particularly
                                          other than as an FT, CPO, SD or MSP.                    contributed to a tremendous growth in                   those prohibiting fraud and
                                             As described above, the Commission                   trading volume as well as the number                    manipulation, protects market
                                          considered adopting an exclusion for                    and type of market participants,                        participants and the public and
                                          certain FBs similar to the exclusion for                including significant numbers of retail                 promotes the integrity of the markets
                                          Small IBs, but determined to not adopt                  customers that invest in the commodity                  subject to the Commission’s
                                          such an exclusion, in part, because FBs                 markets through a variety of means.                     jurisdiction.
                                          are parties to oral communications                      Markets are also more interconnected                       Notwithstanding the important,
                                          relating to the means or methods by                     than ever before, with order flow                       practical benefits of the final rules, the
                                          which a trade will be executed.                         distributed across multiple trading                     Commission has considered
                                          However, the Commission did                             centers. This interconnectivity yields                  commenters’ concerns regarding costs
                                          determine to limit the application of the               important benefits but also presents                    and product availability.
                                          rule to FBs so that an FB will only be                  increased risk, including the potential
                                                                                                  for cross-market manipulation where an                  4. Costs
                                          required to record their oral
                                          communications that lead to the                         action in one market is purposefully                       The public comments related to
                                          purchase or sale for any person other                   orchestrated to yield a desired outcome                 changes to regulation 1.35(a) can be
                                          than the FB of any commodity for future                 in another market. Therefore, to ensure                 broken down into roughly four general
                                          delivery, security futures product, swap,               that the integrity of the markets and                   categories: Concerns about the costs of
                                          or commodity option authorized under                    customers are similarly protected across                compliance to firms,91 concerns about
                                          section 4c of the CEA. This provision of                all markets subject to the Commission’s                 the feasibility of complying with the
                                          the final rule addressed commenter                      jurisdiction, the Commission must have                  requirements of the regulation,92
                                          concerns that the Proposal                              similar access to information regardless                concerns about market participants
                                          inappropriately captured the oral                       of whether the market participant is                    choosing to exit the market or of a
                                          communications of certain members of                    registered, for example, as an SD or an                 market bifurcation,93 and privacy
                                          DCMs who currently are registered as                    FCM.                                                    concerns.94
                                          FBs, but are solely trading for their own                  • As the Commission explained when                      Commenters cited a broad range of
                                          accounts, i.e., acting as FTs. In addition,             adopting similar transactional level                    compliance costs associated with setting
                                          in response to comments regarding                       recordkeeping requirements for SDs and                  up and maintaining systems to record
                                          implementation challenges associated                    MSPs, the Commission believes these                     and tag oral communications. One
                                          with oral recordkeeping requirements                    recordkeeping requirements will protect                 commenter that is a recording
                                                                                                  market participants and promote the                     technology provider stated that it would
                                          for SDs and MSPs, the Commission is
                                                                                                  integrity of the markets by ensuring the                cost in the range of $50/month to record
                                          extending the implementation deadline
                                                                                                  existence of an audit trail that includes               a landline phone or $90/month to
                                          to provide these entities with
                                                                                                  relevant oral communications. A strong                  record a mobile phone with minimal
                                          approximately one year to comply
                                                                                                  audit trail, among other things: Provides
                                          following the publication of the final
                                                                                                  a basis for efficiently resolving                         91 See, e.g., FIA; NFA; ICE, Inc.; Hunton and
                                          rule.88 This change provides entities
                                                                                                  transactional disputes; acts as a                       Williams, LLP; National Grain and Feed
                                          subject to regulation 1.35(a) with the                                                                          Association, Land O’ Lakes; Minneapolis Grain
                                                                                                  disincentive to engage in unduly risky,
                                          same amount of implementation time as                                                                           Exchange, Inc.; CME Group; Commodity Markets
                                                                                                  injurious, or illegal conduct in that the               Council; Barclay’s Capital; Amcot; Grain and Feed
                                          was made available to SDs and MSPs.89                   conduct will be traceable; and in the                   Association of Illinois; Agribusiness Council of
                                          The Commission believes that an                         event such conduct does occur,                          Indiana; Minnesota Grain and Feed Association;
                                          extended period for implementation is                   provides a mechanism for policing such                  Agribusiness Association of Iowa; American
                                          warranted in order to ensure that                       conduct, both internally as part of a                   Petroleum Institute; Ohio AgriBusiness Association;
                                          entities subject to this rule have                                                                              American Feed Industry Association; South Dakota
                                                                                                  firm’s compliance efforts and externally                Grain and Feed Association; Natural Gas Supply
                                          adequate time to address the                            by regulators enforcing applicable laws                 Association; Commodity Markets Council; Natural
                                          implementation challenges noted by                      and regulations.                                        Gas Supply Association; the Fertilizer Institute;
                                          SIFMA, as discussed below.                                                                                      Kansas City Board of Trade; Oklahoma Grain and
                                                                                                  With respect to the latter-noted                        Feed Association; Electric Power Supply
                                          3. Benefits                                             benefit—enforcing applicable laws and                   Association; Henderson & Lyman; Rocky Mountain
                                             By this action, the Commission                       regulations—oral records have proven to                 Agribusiness Association; American Cotton
                                                                                                  be no less, and in some cases perhaps                   Shippers Association.
                                          improves its ability to ensure the                                                                                92 See, e.g., Land O’Lakes; Minneapolis Grain
                                                                                                  more, valuable than written records                     Exchange, Inc.; CME Group; Commodity Markets
                                            88 See letter from SIFMA dated August 10, 2012,       alone.90                                                Council.
                                          Re: Request for No-Action Relief: Recordkeeping            By requiring records of all                            93 See, e.g., National Grain and Feed Association;

                                          Requirements under the Internal Business Conduct        communications leading to a transaction                 Grain and Feed Association of Illinois; Agribusiness
mstockstill on DSK4VPTVN1PROD with




                                          Rules. Available at: [XXXX].                            in a commodity interest, the public                     Council of Indiana; Minnesota Grain and Feed
                                            89 See Letter from the Division of Swap Dealer                                                                Association; Agribusiness Association of Iowa;
                                                                                                  benefits and the financial integrity of                 Ohio AgriBusiness Association; American Feed
                                          and Intermediary Oversight of the CFTC to SIFMA,
                                          dated Oct. 29, 2012, CFTC Letter No. 12–29.             the markets is protected because                        Industry Association; Kansas City Board of Trade.
                                          Available at: http://www.cftc.gov/ucm/groups/                                                                     94 See, e.g., Virginia Nobbe; American Feed

                                          public/@lrlettergeneral/documents/letter/12–29.pdf.       90 See   note 4646, supra.                            Industry Association; Henderson and Lyman.



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00030    Fmt 4700    Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 18 of 22
                                                            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                                   75539

                                          fixed setup costs. They also stated that                   SIFMA, in response to the final oral                  comments, the Commission is not
                                          market participants may be able to                      recordkeeping requirements for SDs and                   adopting that requirement, such that
                                          negotiate more favorable rates if they are              MSPs, noted implementation challenges                    firms are not required to keep records in
                                          able to sign longer contracts, or if they               related to recording calls made on both                  separate electronic files. Instead, firms
                                          have a large number of phones and/or                    landlines and cell phones, recording                     are only required to identify and
                                          landlines that need to be recorded.                     calls outside the U.S., and the ability to               retrieve relevant records upon
                                          While other commenters did not                          search and retrieve records of calls, and                Commission request. Therefore, the cost
                                          provide per line estimates, they did                    requested additional time to address                     associated with ‘‘tagging’’ of oral
                                          provide aggregate cost estimates that are               those challenges.98                                      communication records has been
                                          significantly higher than those cited                      The Commission, mindful of the fact                   eliminated. Relevant entities, however,
                                          above.95                                                that the entities subject to this rule will              will need to be able to search and select
                                             The Commission has considered that                   likely face some of the same                             records related to a particular
                                          the requirement to record and maintain                  implementation challenges, is providing                  transaction or counterparty when the
                                                                                                  the same amount of time for entities                     Commission requests them. The
                                          records of oral communications that
                                                                                                  subject to regulation 1.35(a) to comply                  Commission expects that this may be
                                          lead to the execution of commodity
                                                                                                  as was afforded to SDs and MSPs to                       done in one of two ways. Market
                                          interest transactions will create
                                                                                                  comply with regulations 23.202(a)(1)                     participants may use an electronic
                                          additional costs for market participants
                                                                                                  and (b)(1). In addition, 1.35(a)(4)(i)                   means of scanning records by key word
                                          subject to the requirements. Those costs
                                                                                                  permits entities seeking to comply in                    or they may identify key words and
                                          include set-up costs to implement voice
                                                                                                  good faith with the oral                                 concepts in records manually by
                                          recording technology on both landlines
                                                                                                  communications recordkeeping                             listening to the recordings. In either
                                          and mobile phones, recurring costs
                                                                                                  requirements of regulation 1.35(a)(1) to                 case, participants must be able to
                                          (such as a monthly fee per user or per
                                                                                                  submit a request for relief if compliance                identify and retrieve records if they are
                                          phone line to record), and the costs
                                                                                                  is technologically or economically                       required to do so by the Commission.
                                          incurred by data storage. Commenters
                                                                                                  impracticable for an affected entity prior                  If, when recordings are requested by
                                          estimate that for participants using a so-
                                                                                                  to the compliance deadline. The                          the Commission, an entity chooses to
                                          called ‘‘cloud-based solution,’’ the
                                                                                                  Commission anticipates that the                          assign or hire personnel to listen to
                                          monthly fees would be approximately
                                                                                                  additional time for implementation will                  recordings and identify those being
                                          $90/month/phone for mobile phones,
                                                                                                  benefit entities subject to this rule by                 requested, the costs will vary
                                          and approximately $50/month/line for
                                                                                                  providing more time to address the                       significantly depending on the number
                                          landlines. The setup costs, in each case,
                                                                                                  challenges noted by SIFMA. Moreover,                     and length of oral communications that
                                          are estimated to be roughly one month’s
                                                                                                  it will create opportunities for entities                must be reviewed. These variables will,
                                          subscription fees or less.96 Commenters
                                                                                                  that are subject to this rule to benefit                 in turn, be influenced by a host of other
                                          estimate that data storage costs are
                                                                                                  from solutions developed by vendors                      factors, including: the number of
                                          likely to be approximately $13/month/
                                                                                                  serving SDs and MSPs.                                    transactions or counterparties for which
                                          line.97                                                    The Proposal included an additional                   relevant recordings must be identified;
                                             According to commenters, internal                    requirement that transaction records be                  the length of time across which
                                          recording solutions (i.e., ‘‘non-cloud-                 kept in separate electronic files                        specified traders were active or
                                          based solutions’’) typically entail more                identifiable by transaction and                          specified trades were likely discussed,
                                          significant implementation costs,                       counterparty.99 In response to                           or the specified counterparties were in
                                          though those costs are likely to vary
                                                                                                                                                           contact with the entity from whom the
                                          widely based on existing technology,                       98 See SD and MSP Recordkeeping Final Rule, 77
                                                                                                                                                           recordings are requested; the number of
                                          and particularly on any existing                        FR 20128. Based on SIFMA’s representations, the
                                                                                                  Commission determined that relief from certain oral      oral communications that specified
                                          recording capabilities, that an entity
                                                                                                  recordkeeping requirements for SDs and MSPs is           traders or counterparties made during
                                          already has. The Commission does not                    warranted to address the issues presented, and           the period that may be in question; and
                                          have adequate data to estimate the                      granted no-action relief to SDs and MSPs until
                                                                                                                                                           the average length of each call. The
                                          number of entities that already have                    March 31, 2013.
                                                                                                     Among other things, SIFMA stated that                 Commission estimates that in such
                                          recording capabilities, or the extent to
                                                                                                  implementing systems to record landline                  cases, an entity might dedicate
                                          which such capabilities are deployed in                 conversations will require upgrades to data              personnel to spend as little as 50 hours
                                          parts of the organization that would be                 retention infrastructure, testing that must occur on     reviewing recordings, or as much as
                                          impacted by the oral recordkeeping                      nights and weekends, and overcoming difficulties
                                                                                                  obtaining products and services. Further, they           5,000 hours reviewing recordings. The
                                          requirements in regulation 1.35.
                                                                                                  stated that mobile phone recording technology has        average wage for a compliance specialist
                                             95 For example, FIA cited expenditures on the
                                                                                                  ‘‘not achieved the levels of stability, performance      is $155.96 per hour and therefore the
                                                                                                  and scalability that would be considered for             cost for manual review, if an entity
                                          part of several of its members of between $300,000–     commercial grade products.’’ They stated that
                                          $600,000 to upgrade and maintain their landline         shipping delays, testing and troubleshooting             chooses that option when the
                                          phones in order to record conversations and             challenges due to different time zones, legal
                                          estimated expenditures of anywhere from $160,000        requirements, and ‘‘an apparent lack of recording        solutions. For instance, the FIA writes, ‘‘We
                                          to $2.5 million to record conversations on mobile       capabilities’’ in certain countries and uncertainty      understand that two software providers, NICE
                                          phones depending on firm size. Further, FIA cited       about what transactions may be subject to the            Actimize and Nexidia, offer so-called ‘word
                                          a fee of $500,000 to purchase licenses for ‘‘word       requirements would delay efforts to implement            spotting’ programs’’ but that they believe that these
                                          spotting’’ software to search and retrieve these oral   solutions in foreign offices. And last, they asserted    programs ‘‘are not foolproof and may identify less
                                          records. The Commercial Energy Working Group            that limitations related to caller identification        than 50 percent of potentially relevant
                                          stated that this compliance with the amended            technology and associated metadata would prevent         conversations.’’ The Commercial Energy Working
                                          regulation 1.35 could cause costs to firms to           SDs and MSPs from rapidly implementing solutions         Group stated that in lieu of an accurate software
                                          ‘‘increase exponentially’’ (they cited an               that would enable them to search and retrieve calls
mstockstill on DSK4VPTVN1PROD with




                                                                                                                                                           solution, manual identification and retrieval of oral
                                          ‘‘unidentified investment bank’’ in the UK that         related to specific counterparties or transactions.      records would require ‘‘as many as 3–5 analysts and
                                          spent $4.2 million each year to monitor its                99 With respect to the proposed requirement that      1–2 additional technical support personnel to
                                          Blackberry phones in response to a similar              entities proactively identify which communications       support transactions’’ for ‘‘a small or modest-sized
                                          Financial Services Authority mandate).                  relate to specific traders, trades, and counterparties   end-user commodity business’’ and that ‘‘the total
                                             96 Compliant Phones.
                                                                                                  and then ‘‘tag’’ them as such, comments expressed        cost to a commodity business is likely to be in
                                             97 Id.                                               concerns regarding the reliability of technological      excess of $1 million annually.’’



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00031   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM     21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 19 of 22
                                          75540            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations

                                          Commission requests records, could                      market participants who are not DCM                       costs related to oral communications
                                          range from $7,800 to $780,000.100                       members enjoy.104 They suggested that                     recordkeeping, mentioned above, the
                                            Alternatively, the Commission is                      entities that are DCM members might                       Commission estimates that SEF
                                          aware that vendors that provide                         stop offering services that make them                     members that are newly subject to
                                          recording services are also capable of                  subject to the regulation 1.35                            regulation 1.35(a) will spend additional
                                          providing speech analytic search                        requirements.105                                          time each day compiling and
                                          capabilities for a set fee. For example,                   In the Proposal, the Commission                        maintaining transaction records. The
                                          one vendor estimated this cost at $40 to                proposed to include FCMs, RFEDs, IBs,                     Commission estimates that the cost of
                                          $80 per user per month.101 According to                 and all DCM and SEF members under                         that additional time is $236,000 to
                                          commenters, other entities may choose                   the oral recordkeeping requirement and                    $393,000 per entity per year.107
                                          to acquire speech analytics services that               also proposed that such recordkeeping                       Also, the amendments in this final
                                          can be housed internally rather than on                 requirements would apply to all                           rule will require FCMs, RFEDs, IBs, and
                                          the vendor’s servers. Another vendor                    transactions in commodity interests and                   members of DCMs to comply with the
                                          stated that the costs would depend on                   cash commodities. However, in the final                   regulation 1.35(a) recordkeeping
                                          the number of hours sent through the                    rule, the Commission amended                              requirements for any swap transactions
                                          speech analytics device and that initial                regulation 1.35(a) such that Small IBs                    into which they enter. The Commission
                                          deployment costs would likely range                     and members of DCMs and SEFs who                          estimates that such entities will spend
                                          from $160,000 to $1,500,000 for the                     are not otherwise registered or required                  an additional 0.5 hours per swap
                                          largest organizations with ongoing                      to be registered with the Commission in                   capturing and maintaining the records
                                          annual fees that are approximately 18%                  any capacity, as well as those members                    required under regulation 1.35(a), and
                                          of the initial cost ($29,000—$270,000                   registered as FTs, CPOs, SDs, and MSPs,                   therefore estimates that the per-swap
                                          per year). Alternatively, small entities                are not subject to the oral                               cost will be $83.00.108
                                          can implement a desktop solution with                   communication recordkeeping
                                          the same analytics capabilities. The                    requirements under regulation 1.35(a).                    4. Consideration of Alternatives
                                          initial license costs approximately                     The limiting principle for the
                                                                                                                                                              As compared to the Proposal, the
                                          $25,000 per user and 18% ongoing                        determination of which classes of
                                                                                                                                                            Commission has limited the range of
                                          maintenance fees ($4,500 per year per                   registrants must comply with the final
                                                                                                                                                            entities that are subject to the oral
                                          user).102 Another vendor estimated that                 rule are, as discussed further above,
                                                                                                  transactions by entities that could affect                recordkeeping requirement, narrowing it
                                          setup costs, including relevant licenses,                                                                         to entities that could affect market
                                          would range from $450,000 for a small                   both market integrity and customer
                                                                                                  protection.                                               integrity and customer protection by
                                          entity to $4,000,000 for a large entity,                                                                          way of their function as intermediaries
                                                                                                     Finally, some commenters expressed
                                          and that annual maintenance costs                                                                                 for other parties. The Commission also
                                                                                                  concern that if employees of a regulated
                                          would range from $80,000 to                                                                                       has limited the range of transactions
                                                                                                  entity use personal phones (either
                                          $800,000.103 These numbers assume                                                                                 that are subject to the requirement from
                                                                                                  landline or mobile) for business
                                          that entities do not yet have speech                                                                              commodity interest and cash
                                                                                                  purposes, calls on those lines must be
                                          analytics services being used in other                                                                            commodity transactions to commodity
                                                                                                  recorded. Commenters stated privacy
                                          parts of the company’s operations that                                                                            interest transactions. Limiting the range
                                                                                                  concerns with the same. However,
                                          could be expanded to include the oral                                                                             of entities that must record and keep
                                                                                                  simple solutions to protect employee
                                          records required under this rule.                                                                                 oral communications reduces the
                                                                                                  privacy do exist. For example,
                                          However, the Commission understands                                                                               number of entities that must bear the
                                                                                                  depending on the policies of the firm, it
                                          that some of the largest financial entities                                                                       costs of creating and maintaining
                                                                                                  is possible for certain phone numbers to
                                          may already be customers of companies                                                                             records required by regulation 1.35(a).
                                                                                                  be excluded from recording.106
                                          that provide speech analytics services.                                                                           In particular, by excluding from the new
                                                                                                  Alternatively, the company could
                                          As a consequence, the costs for those                                                                             regulation 1.35(a) oral communications
                                                                                                  institute a policy that employees are not
                                          entities may be less than if they were                                                                            recordkeeping provisions Small IBs and
                                                                                                  to conduct personal business on
                                          implementing speech analytics services                                                                            DCM or SEF members that are registered
                                                                                                  recorded lines.
                                          de novo.                                                                                                          as FTs or CPOs, or SDs or MSPs (as SDs
                                                                                                     In addition, amendments in this final
                                            In response to the Proposal, some                                                                               and MSPs are covered by regulations
                                                                                                  rule will require SEF members to
                                          commenters expressed concern that the                                                                             23.202(a)(1) and (b)(1)), or neither
                                                                                                  comply with regulation 1.35, and it is
                                          imposition of more stringent                                                                                      registered nor required to be registered
                                                                                                  likely that some of those members will
                                          recordkeeping requirements on DCM                                                                                 with the Commission in any capacity,
                                                                                                  not have been subject to regulation
                                          members could prompt a bifurcation in                                                                             certain entities such as agricultural
                                                                                                  1.35(a) previously. In addition to the
                                          the markets for certain services because                                                                          cooperatives, energy end-users and
                                          of the compliance cost advantage that                     104 Several commenters submitted a form letter          other smaller entities that may transact
                                                                                                  addressing this point. Entities submitting this letter,   on DCMs and SEFs on their own behalf,
                                             100 The average wage for a compliance specialist
                                                                                                  with minor modifications in some cases, include:          but not on behalf of customers, avoid
                                          is $155.96 [($58,303 per year)/(2,000 hours per year)   National Grain and Feed Association, Grain and
                                          * 5.35 = $155.96]. For the purposes of the Cost         Feed Association of Illinois, Agribusiness Council
                                                                                                                                                            mandatory recordkeeping costs.
                                          Benefit Considerations section, the Commission has      of Indiana, Minnesota Grain and Feed Association,
                                          used wage estimates that are taken from the SIFMA       Agribusiness Association of Iowa, Ohio                      107 This is estimated to take 6–10 hours per day
                                          ‘‘Report on Management and Professional Earnings        AgriBusiness Association, South Dakota Grain and          (assuming 252 days per year) of the time of an office
                                          in the Securities Industry 2011’’ because industry      Feed Association, Kansas City Board of Trade, and         services supervisor. The average wage for an office
                                          participants are likely to be more familiar with        Oklahoma Grain and Feed Association.                      services supervisor is $155.96 [($58,303 per year)/
                                          them. Hourly costs are calculated assuming 2,000          105 For instance, the Kansas City Board of Trade        (2,000 hours per year) * 5.35 = $155.96].
                                          hours per year and a multiplier of 5.35 to account      writes that the operators of delivery warehouses are      $155.95*6*252 = 235,812.31. $155.95*10*252 =
mstockstill on DSK4VPTVN1PROD with




                                          for overhead and bonuses. All totals calculated on      often required to be DCM members and that the             393,020.52.
                                          the basis of cost estimates are rounded to two          added expense of compliance with regulation 1.35            108 This estimates 0.5 hours of time from an office
                                          significant digits.                                     could cause firms to withdraw from the business of        services supervisor. The average salary for an office
                                             101 See Compliant Phones communication.
                                                                                                  providing warehousing services, thereby decreasing        services supervisor is $165.25/hour [($61,776 per
                                             102 See Nexidia communication.                       market competitiveness.                                   year)/(2,000 hours per year) * 5.35 = $165.25 per
                                             103 See NICE communication.                            106 See Compliant Phones communication.                 hour]. $165.25*0.5 = $82.63.



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00032   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM      21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 20 of 22
                                                           Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                             75541

                                             As noted above, new regulation 1.35                  increasing the Commission’s ability to                  Authority: 7 U.S.C. 1a, 2, 2a, 5, 6, 6a, 6b,
                                          will not require entities to keep records               detect and prosecute violations of the                6c, 6d, 6e, 6f, 6g, 6h, 6i, 6k, 6l, 6m, 6n, 6o,
                                          in separate electronic files. Instead, the              Act and the Commission’s rules related                6p, 6r, 6s, 7, 7a–1, 7a–2, 7b, 7b–3, 8, 9, 10a,
                                          amendments as adopted require only                      to fraud, manipulation and other                      12, 12a, 12c, 13a, 13a–1, 16, 16a, 19, 21, 23,
                                                                                                                                                        and 24, as amended by Title VII of the Dodd-
                                          that subject entities be able to identify               disruptive trade practices.                           Frank Wall Street Reform and Consumer
                                          which records relate to specific parties                                                                      Protection Act, Pub. L. 111–203, 124 Stat.
                                                                                                  (3) c. Price Discovery
                                          or transactions when requested to do so                                                                       1376 (2010).
                                          by the Commission. Such requests are                      Neither the Commission nor
                                          infrequent for any one market                           commenters have identified                            ■ 2. Amend § 1.31 by revising paragraph
                                          participant, and therefore the costs of                 consequences for price discovery that                 (a)(1) to read as follows:
                                          complying with them will be far less                    are expected to result from this rule.                § 1.31 Books and records; keeping and
                                          than what would have been the case                      (4) d. Sound Risk Management Practices                inspection.
                                          under the proposed rule.                                                                                         (a)(1) All books and records required
                                             As described above, the Commission                      The Commission believes that proper
                                                                                                                                                        to be kept by the Act or by these
                                          considered alternatives to compliance,                  recordkeeping—though likely to require
                                                                                                                                                        regulations shall be kept in their
                                          including various safe harbors, but                     initial investment in recordkeeping and
                                                                                                                                                        original form (for paper records) or
                                          determined not to adopt them. For                       other back office systems—is essential
                                                                                                                                                        native file format (for electronic records)
                                          example, the Commission has                             to risk management because it facilitates
                                                                                                                                                        for a period of five years from the date
                                          considered, but declines to adopt,                      an entity’s awareness of its transactions,
                                                                                                                                                        thereof and shall be readily accessible
                                          recommendations that it include a                       positions, trading activity, internal
                                                                                                                                                        during the first 2 years of the 5-year
                                          ‘‘reasonableness’’ standard because such                operations, and any complaints made
                                                                                                                                                        period; Provided, however, That records
                                          a standard could result in market                       against it, among other things. Such
                                                                                                                                                        of any swap or related cash or forward
                                          participants documenting policies and                   awareness supports sound internal risk
                                                                                                                                                        transaction shall be kept until the
                                          procedures but failing to vigorously                    management policies and procedures
                                                                                                                                                        termination, maturity, expiration,
                                          monitor for compliance with the same.                   ensuring that decision-makers within
                                                                                                                                                        transfer, assignment, or novation date of
                                          The Commission also declines to adopt                   affected entities are fully informed
                                                                                                                                                        the transaction and for a period of five
                                          this recommendation as inconsistent                     about the entity’s activities and can take
                                                                                                                                                        years after such date. Records of oral
                                          with the requirements applicable to SDs                 steps to mitigate and address significant
                                                                                                                                                        communications kept pursuant to
                                          and MSPs under Part 23 of the                           risks faced by the firm. When individual
                                                                                                                                                        §§ 1.35(a) and 23.202(a)(1) and (b)(1) of
                                          Commission’s regulations. Rather, the                   market participants engage in sound risk
                                                                                                                                                        this chapter shall be kept for a period
                                          Commission determines that it would be                  management practices the entire market
                                                                                                                                                        of one year. All such books and records
                                          more appropriate to consider good faith                 benefits. Accordingly, the Commission
                                                                                                                                                        shall be open to inspection by any
                                          compliance with policies and                            believes that this final rule,
                                                                                                                                                        representative of the Commission, or the
                                          procedures reasonably designed to                       notwithstanding the potential costs
                                                                                                                                                        United States Department of Justice. For
                                          comply with the oral communications                     identified above, will promote the
                                                                                                                                                        purposes of this section, native file
                                          recording rule as a mitigating factor                   public interest in sound risk
                                                                                                                                                        format means an electronic file that
                                          when exercising its enforcement                         management.
                                                                                                                                                        exists in the format in which it was
                                          discretion with respect to violations of                (5) e. Other Public Interest                          originally created.
                                          the rule.                                               Considerations                                        *      *     *    *     *
                                          5. Consideration of Section 15(a) Factors                 The Commission has not identified                   ■ 3. Amend § 1.35 by revising the
                                          (1) a. Protection of Market Participants                any other public interest considerations              section heading and paragraph (a) to
                                          and the Public                                          that could be impacted by the oral                    read as follows:
                                                                                                  communications recordkeeping rule
                                             The oral recordkeeping requirement                                                                         § 1.35 Records of commodity interest and
                                                                                                  under regulation 1.35(a).
                                          in regulation 1.35(a) will protect market                                                                     related cash or forward transactions.
                                          participants and the public by ensuring                 List of Subjects in 17 CFR Part 1                       (a) Futures commission merchants,
                                          the existence of an audit trail that                      Agricultural commodity, Agriculture,                retail foreign exchange dealers,
                                          includes relevant oral communications.                  Brokers, Committees, Commodity                        introducing brokers, and members of
                                          A strong audit trail, among other things,               futures, Conflicts of interest, Consumer              designated contract markets or swap
                                          provides a basis for resolving                          protection, Definitions, Designated                   execution facilities. (1) Each futures
                                          transactional disputes; acts as a                       contract markets, Directors, Major swap               commission merchant, retail foreign
                                          disincentive to engage in unduly risky,                 participants, Minimum financial                       exchange dealer, introducing broker,
                                          injurious or illegal conduct in that the                requirements for intermediaries,                      and member of a designated contract
                                          conduct will be traceable; and in the                   Reporting and recordkeeping                           market or swap execution facility shall
                                          event such conduct does occur,                          requirements, Swap dealers, Swaps.                    keep full, complete, and systematic
                                          provides a mechanism for policing such                    For the reasons stated in the                       records, which include all pertinent
                                          conduct, both internally as part of a                   preamble, under the authority of 7                    data and memoranda, of all transactions
                                          firm’s compliance efforts and externally                U.S.C. 1 et seq., the Commodity Futures               relating to its business of dealing in
                                          by regulators enforcing applicable laws                 Trading Commission hereby amends                      commodity interests and related cash or
                                          and regulations.                                        Chapter I of Title 17 of the Code of                  forward transactions. Included among
                                                                                                  Federal Regulations as set forth below:               such records shall be all orders (filled,
                                          (2) b. Efficiency, Competitiveness, and                                                                       unfilled, or canceled), trading cards,
                                          Financial Integrity of Futures Markets                                                                        signature cards, street books, journals,
                                                                                                  PART 1—GENERAL REGULATIONS
mstockstill on DSK4VPTVN1PROD with




                                             Requiring records of all oral                        UNDER THE COMMODITY EXCHANGE                          ledgers, canceled checks, copies of
                                          communications leading to a transaction                 ACT                                                   confirmations, copies of statements of
                                          in a commodity interest promotes the                                                                          purchase and sale, and all other records,
                                          efficiency, competitiveness and                         ■ 1. The authority citation for part 1                which have been prepared in the course
                                          financial integrity of the markets by                   continues to read as follows:                         of its business of dealing in commodity


                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00033   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 21 of 22
                                          75542            Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations

                                          interests and related cash or forward                      (3) Each futures commission                        Appendices to Adaptation of
                                          transactions. Among such records each                   merchant, retail foreign exchange                     Regulations To Incorporate Swaps—
                                          member of a designated contract market                  dealer, introducing broker, and member                Commission Voting Summary and
                                          or swap execution facility must retain                  of a designated contract market or swap               Statements of Commissioners
                                          and produce for inspection are all                      execution facility shall retain the                   Appendix 1—Commission Voting
                                          documents on which trade information                    records required to be kept by this                   Summary
                                          is originally recorded, whether or not                  section in accordance with the
                                          such documents must be prepared                         requirements of § 1.31, and produce                     On this matter, Chairman Gensler and
                                          pursuant to the rules or regulations of                 them for inspection and furnish true                  Commissioners Sommers, Chilton, O’Malia
                                          either the Commission, the designated                                                                         and Wetjen voted in the affirmative; no
                                                                                                  and correct information and reports as                Commissioner voted in the negative.
                                          contract market or the swap execution                   to the contents or the meaning thereof,
                                          facility. For purposes of this section,                 when and as requested by an authorized                Appendix 2—Statement of Chairman
                                          such documents are referred to as                       representative of the Commission or the               Gary Gensler
                                          ‘‘original source documents.’’ Such                     United States Department of Justice.                     I support the final rule to amend 1.31 and
                                          records shall be kept in a form and                        (4)(i) The Commission may in its                   1.35(a) of the Commodity Futures Trading
                                          manner identifiable and searchable by                   discretion establish an alternative                   Commission’s (CFTC) regulations to conform
                                          transaction. Also included among the                    compliance schedule for the                           them to recordkeeping requirements for swap
                                          records required to be kept by this                                                                           dealers and major swap participants. The
                                                                                                  requirement to record oral                            rule enhances the Commission’s enforcement
                                          paragraph are all oral and written                      communications under paragraph (a)(1)
                                          communications provided or received                                                                           program for the futures market to promote
                                                                                                  of this section that is found to be                   market integrity and protect customers.
                                          concerning quotes, solicitations, bids,                 technologically or economically                          These conforming amendments integrate
                                          offers, instructions, trading, and prices               impracticable for an affected entity that             the CFTC’s regulations with the Dodd-Frank
                                          that lead to the execution of a                         seeks, in good faith, to comply with the              Wall Street Reform and Consumer Protection
                                          transaction in a commodity interest and                 requirement to record oral                            Act (Dodd-Frank Act), which expanded the
                                          related cash or forward transactions,                                                                         scope of the Commodity Exchange Act to
                                                                                                  communications under paragraph (a)(1)                 include swaps.
                                          whether communicated by telephone,                      of this section within a reasonable time
                                          voicemail, facsimile, instant messaging,                                                                         As proposed, the rule would have required
                                                                                                  period beyond the date on which                       members of a designated contract market
                                          chat rooms, electronic mail, mobile                     compliance by such affected entity is                 (DCM) or swap execution facility (SEF) to
                                          device, or other digital or electronic                  otherwise required.                                   record all oral communications that lead to
                                          media; provided, however, the                                                                                 the execution of a transaction in a cash
                                          requirement in this paragraph (a)(1) to                    (ii) A request for an alternative                  commodity. The Commission received
                                          record oral communications shall not                    compliance schedule under paragraph                   numerous comments about the effect of such
                                          apply to:                                               (a)(4)(i) of this section shall be acted              a requirement on members of the agricultural
                                             (i) Oral communications that lead                    upon within 30 days from the time such                community that trade in cash commodities
                                          solely to the execution of a related cash               a request is received, or it shall be                 and are not required to be registered with the
                                                                                                  deemed approved.                                      Commission other than, in some cases, as
                                          or forward transaction;                                                                                       floor traders.
                                             (ii) Oral communications provided or                    (iii) The Commission hereby delegates                 In consideration of comments, the
                                          received by a floor broker that do not                  to the Director of the Division of Swap               Commission adopted modifications that
                                          lead to the purchase or sale for any                    Dealer and Intermediary Oversight or                  preserve the rule’s purpose without adversely
                                          person other than the floor broker of any               such other employee or employees as                   affecting the agricultural community. Only
                                          commodity for future delivery, security                 the Director may designate from time to               those oral communications that lead to a
                                          futures product, swap, or commodity                     time, the authority to exercise the                   transaction in a commodity interest (i.e. a
                                          option authorized under section 4c of                                                                         commodity futures contract, commodity
                                                                                                  discretion. Notwithstanding such                      option contract, foreign exchange contract, or
                                          the Commodity Exchange Act;                             delegation, in any case in which a                    swap) will have to be recorded. Furthermore,
                                             (iii) An introducing broker that has                 Commission employee delegated                         only FCMs, certain introducing brokers (IBs),
                                          generated over the preceding three years                authority under this paragraph believes               retail foreign exchange dealers (RFEDs), and
                                          $5 million or less in aggregate gross                   it appropriate, he or she may submit to               those members of a DCM or SEF who are
                                          revenues from its activities as an                      the Commission for its consideration the              registered or required to be registered with
                                          introducing broker;                                     question of whether an alternative                    the Commission (except for floor traders,
                                             (iv) A floor trader;                                 compliance schedule should be                         commodity pool operators, swap dealers,
                                             (v) A commodity pool operator;                                                                             major swap participants, and floor brokers
                                                                                                  established. The delegation of authority              who trade for themselves) will have to record
                                             (vi) A swap dealer;
                                                                                                  in this paragraph shall not prohibit the              oral communications.
                                             (vii) A major swap participant; or
                                             (viii) A member of a designated                      Commission, at its election, from                        Market participants that must comply will
                                          contract market or swap execution                       exercising the authority set forth in                 be required to record communications
                                          facility that is not registered or required             paragraph (a)(4)(i) of this section.                  relating to: Quotes, solicitations, bids, offers,
                                                                                                                                                        instructions, trading, and prices that lead to
                                          to be registered with the Commission in                    (iv) Relief granted under paragraph                the execution of a transaction in a
                                          any capacity.                                           (a)(4)(i) of this section shall not cause an          commodity interest. Methods of
                                             (2) For purposes of paragraph (a)(1) of              affected entity to be out of compliance               communication that fall under the rule
                                          this section, ‘‘related cash or forward                 or deemed in violation of any                         include telephone, voicemail, facsimile,
                                          transaction’’ means a purchase or sale                  recordkeeping requirements.                           instant messaging, electronic mail, mobile
                                          for immediate or deferred physical                      *       *     *     *    *                            device, or other digital or electronic media.
                                          shipment or delivery of an asset related                                                                      Thus, the rulemaking also clarifies that the
                                                                                                    Issued in Washington, DC, on December               existing requirement under regulation 1.35(a)
                                          to a commodity interest transaction
mstockstill on DSK4VPTVN1PROD with




                                                                                                  17, 2012, by the Commission.                          to keep written records applies to electronic
                                          where the commodity interest                                                                                  written communications, such as emails and
                                                                                                  Sauntia S. Warfield,
                                          transaction and the related cash or                                                                           instant messages. Records of oral
                                          forward transaction are used to hedge,                  Assistant Secretary of the Commission.
                                                                                                                                                        communications must be kept for one year.
                                          mitigate the risk of, or offset one                       Note: The following appendices will not                The rule will make enforcement
                                          another.                                                appear in the Code of Federal Regulations.            investigations more efficient by preserving



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00034   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
                                                      Case 4:19-cv-02901 Document 166-5 Filed on 04/19/21 in TXSD Page 22 of 22
                                                           Federal Register / Vol. 77, No. 246 / Friday, December 21, 2012 / Rules and Regulations                                                  75543

                                          critical evidence that otherwise may be lost            changes wrought by the amended                         A. Showing of Interest
                                          to memory lapses and inconsistent                       statutory language. In the NPRM, the
                                          recollections. The Commission will have                                                                           The showing of interest requirements
                                                                                                  Board also indicated its particular                    applicable in mergers are set forth in the
                                          access to evidence of fraud and market                  interest in receiving comments
                                          manipulation, which is expected to increase                                                                    Board’s Manual.2 Manual Section 19.1
                                          the success of enforcement actions for the
                                                                                                  regarding the effect of the amendments                 defines a merger as ‘‘a consolidation,
                                          benefit customers, market participants and              on the Board’s policies and practices                  merger, purchase, lease, operating
                                          the markets. Moreover, it also will protect             with respect to representation disputes                contract, acquisition of control, or
                                          customers from abusive sales practices, lower           in mergers. The NPRM also stated that                  similar transaction of two or more
                                          the risk of transactional disputes and allow            the NMB may incorporate any                            business entity.’’ The courts have long
                                          registrants to follow-up more effectively on            comments in a Final Rule in this                       recognized that the NMB, under Section
                                          customer complaints.                                    proceeding. On June 7, 2012, the Board                 2, Ninth, has the authority to resolve
                                          [FR Doc. 2012–30691 Filed 12–20–12; 8:45 am]            issued a correction to the text of the                 representation disputes arising from a
                                          BILLING CODE 6351–01–P                                  proposed rules. On June 19, 2012, the                  merger involving a carrier or carriers
                                                                                                  Board held an open public hearing to                   covered by the RLA. Air Line Employees
                                                                                                  solicit the views of interested parties on             Ass’n, Int’l v. Republic Airlines, Inc.,
                                          NATIONAL MEDIATION BOARD                                the NPRM.                                              798 F.2d 967 (7th Cir. 1986). An
                                                                                                  II. Notice and Comment Period                          organization or individual initiates this
                                          29 CFR Part 1206                                                                                               process by filing an application
                                                                                                    In response to the NPRM, the NMB                     supported by evidence of representation
                                          [Docket No. C–7034]
                                                                                                  received ten submissions during the                    or a showing of interest. If, after an
                                          RIN 3140–ZA01                                           official comment period from trade and                 investigation, the NMB determines that
                                                                                                  professional associations, labor unions,               a single transportation system exists, the
                                          Representation Procedures and                           and members of Congress. Additionally,                 Board will proceed to resolve the
                                          Rulemaking Authority                                    the NMB received written and oral                      representation of the craft or class on
                                          AGENCY:    National Mediation Board.                    comments from seven labor                              the merged carrier. The Board’s current
                                                                                                  organizations that participated in the                 policy in mergers requires that
                                          ACTION:   Final rule.
                                                                                                  June 19, 2012 open public hearing. The                 ‘‘[i]ncumbent organizations or
                                          SUMMARY:   In response to amendments to                 NMB has carefully considered all of the                individuals on the affected carrier(s)
                                          the Railway Labor Act in the Federal                    comments and analyses of the proposed                  must submit evidence of representation
                                          Aviation Administration Modernization                   changes and the impact of the amended                  or a showing of interest from at least
                                          Reform Act of 2012, the National                        statutory language on its merger                       thirty-five (35) percent of the employees
                                          Mediation Board amends its existing                     procedures set forth in the Board’s                    in the craft or class.’’ Manual Section
                                          regulations pertaining to representation                Representation Manual (Manual).                        19.601. The Manual further states that
                                          elections, run-off elections, and                         The overwhelming majority of the                     the ‘‘rules regarding percentage of valid
                                          rulemaking to reflect changes in                        substantive comments addressed the                     authorizations in NMB Rule 1206.2 (29
                                          statutory language.                                     applicability of the amended statutory                 CFR 1206.2) and bar rules in NMB Rule
                                          DATES: The final rule is effective                      language providing that a showing of                   1206.4 (29 CFR 1206.4) do not apply to
                                          December 21, 2012.                                      interest of not less than 50 percent is                applications’’ in merger situations.
                                          FOR FURTHER INFORMATION CONTACT:
                                                                                                  required to support an ‘‘application                   Manual Section 19.6.
                                          Mary Johnson, General Counsel,                          requesting that an organization or                        In the oral and written statements
                                          National Mediation Board, 202–692–                      individual be certified as the                         received at the June 19, 2012 public
                                          5050, infoline@nmb.gov.                                 representative of any craft or class of                meeting and in written comments
                                                                                                  employees,’’ to representation disputes                submitted pursuant to the NPRM,
                                          SUPPLEMENTARY INFORMATION:
                                                                                                  in mergers. The preamble will focus on                 commenters including the
                                          I. Background                                           the Board’s response to the arguments                  Transportation Trades Department,
                                             On February 14, 2012, the Federal                    raised in these comments.                              AFL–CIO (TTD), Brotherhood of
                                          Aviation Administration and                             III. Summary of Comments                               Locomotive Engineers and Trainmen
                                          Modernization and Reform Act of 2012,                                                                          (BLET), International Association of
                                                                                                     The major comments received and the                 Machinists and Aerospace Workers
                                          Public Law 112–0095 (FAA
                                                                                                  Board’s responses to those comments                    (IAM), Association of Flight
                                          Reauthorization) was signed into law.
                                                                                                  are as follows. The Board notes that it                Attendants—CWA (AFA),
                                          The FAA Reauthorization contained,
                                                                                                  is required to respond to significant                  Transportation Workers Union of
                                          inter alia, several amendments to the
                                                                                                  comments and, therefore, has not                       America (TWU), and the International
                                          Railway Labor Act (RLA or Act). The
                                                                                                  addressed every issue raised in the                    Brotherhood of Teamsters (IBT) state
                                          changes contained in these amendments
                                                                                                  comments. See, e.g., Portland Cement                   that neither the plain language of
                                          require changes to the National
                                                                                                  Ass’n v. Ruckelshaus, 486 F.2d 375, 394                Section 2, Twelfth nor the legislative
                                          Mediation Board’s (NMB or Board)
                                                                                                  (D.C. Cir. 1973) (‘‘[C]omments must be                 history indicate that Congress intended
                                          existing Rules relating to run-off
                                                                                                  significant enough to step over a                      the 50 percent showing of interest
                                          elections, showing of interest
                                                                                                  threshold requirement of materiality                   requirement should apply to mergers.
                                          requirements, and rulemaking. On May
                                                                                                  before any lack of agency response or
                                          15, 2012, the NMB published a Notice
                                                                                                  consideration becomes of concern.’’).1                 rule. The Board has a long-standing policy of only
                                          of Proposed Rulemaking (NPRM) in the
                                                                                                                                                         including employees who were eligible in the
                                          Federal Register inviting public                          1 There were no comments related to the              initial election in the run-off election and will not
                                          comments for 60 days on a proposal to                                                                          change that in this Final Rule.
mstockstill on DSK4VPTVN1PROD with




                                                                                                  proposed rules amending the Board’s rulemaking
                                          revise those rules to comply with the                   procedures. In addition, there was only one              2 The Manual is an internal statement of agency

                                          statutory language. The Board invited                   comment related to the run-off election procedures     policy and not a compilation of regularly
                                                                                                  under Proposed Rule 1206.1. Right to Work objects      promulgated regulations having the force and effect
                                          commenters to address the specific                      to Rule 1206.1(c), arguing that new hires should be    of law. Hawaiian Airlines v. NMB, 107 L.R.R.M.
                                          amendments along with any other                         permitted to vote in run-off elections. The language   3322 (D. Haw. 1979), aff’d without op. 659 F.2d
                                          matters they consider relevant to the                   of 1206.1(c) remains unchanged from the current        1088 (9th Cir. 1981).



                                     VerDate Mar<15>2010   16:08 Dec 20, 2012   Jkt 229001   PO 00000   Frm 00035   Fmt 4700   Sfmt 4700   E:\FR\FM\21DER1.SGM   21DER1
